Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 1 of 60 PageID #: 19815




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
                                                )
          v.                                    )        No. S5-4:15CR00404 HEA
                                                )
 MICHAEL GRADY, and                             )
 OSCAR DILLON, III,                             )
                                                )
                        Defendants.             )

  GOVERNMENT'S RESPONSE TO MOTION FOR JUDGMENT OF ACQUITTAL, OR
                 ALTERNATIVELY FOR A NEW TRIAL

      COMES NOW the United States of America, by and through Sayler A. Fleming, United

 States Attorney for the Eastern District of Missouri, and Michael A. Reilly, Assistant United States

 Attorney for said District, and for its response to Motion for Judgment of Acquittal, or

 Alternatively for a New Trial, states as follows:

 I.   Introduction

      On May 22, 2021, Defendants filed their joint 38 page Motion for Judgment of Acquittal, or

 Alternatively for a New Trial (DCD3320 or “Defendants’ Motion”). The jury found Defendants

 guilty of the following offenses: (1) conspiracy to distribute cocaine and heroin, respectively, in

 violation of 21 U.S.C. § 841(a)(1) and 846; (2) obstruction of justice, acting together, in violation

 of 18 U.S.C. §§ 2 and 1512(c)(2); and (3) conspiracy to commit money laundering, in violation of




                                                     1
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 2 of 60 PageID #: 19816




 18 U.S.C. § 1956. The jury found Defendant Grady not guilty of attempted witness tampering in

 violation of 18 U.S.C. § 1512(b)(1).

      Defendants advance the following arguments: (1) They are entitled to a judgment of

 acquittal because the witnesses were not credible and there was insufficient evidence to support

 each charge for which they were convicted; (2) Alternatively, they are entitled to a new trial based

 upon: (i) Evidence of the September 7, 2016 cocaine delivery was improperly admitted, and

 evidence of Dillon’s acquittal improperly excluded; (ii) Evidence of Grady’s 2000 conviction for

 conspiracy to distribute heroin was improperly admitted; (iii) There were Brady and Giglio

 violations because the Government withheld notes of Terry’s meetings with the prosecution team;

 (iv) There were Brady, Giglio and Jencks violations because the Government withheld recorded

 statements of Terry; (v) The indictment should have been dismissed for violating the Speedy Trial

 Act; (vi) The indictment should have been dismissed for prosecutorial misconduct; (vii) The Court

 erred by giving certain jury instructions; and (viii) these cumulative errors warrant reversal.

      There is no factual or legal basis to support Defendants’ arguments. The Court should reject

 the Defendants’ attempts to mischaracterize the overwhelming strength of the evidence,

 established by credible witness testimony and corroborating evidence. The United States does

 not concede the accuracy of Defendants’ specific characterizations of the record which lack

 citation to the record, much less their overall assessments of witness credibility. The jury chose

 to credit the witnesses, who were subject to extensive cross-examination.            To the extent

 Defendants’ invite this Court to set aside the verdict and evaluate the credibility of witnesses in

 relation to the Rule 33 claims, the Court may overwhelmingly conclude that the prosecution


                                                  2
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 3 of 60 PageID #: 19817




 witnesses were credible. DCD3320 at 17. The Court did not err in its rulings before or during

 trial. As the trial unfolded, the evidence only strengthened the basis for the Court’s previous

 rulings regarding the admission of evidence of aspects of the events of September 7, 2016, and the

 highly incriminating evidence contained in Dillon’s phones. The same can be said for the

 admission of Grady’s previous conviction for drug conspiracy pursuant to Rule 404(b). The

 United States produced more than thirty installments of discovery in this complex case. This

 included the early production of substantial witness statements and grand jury testimony.

 Thereafter, the United States produced additional information which Defendants used to impeach

 trial witnesses. There is no Brady, Giglio or Jencks violation. Defendants’ remaining claims,

 including those related to violations of the Speedy Trial Act and prosecutorial misconduct, are

 refuted by the existing record.

 II. Factual Background

      Credible witness testimony corroborated by significant evidence established the

 conspiratorial associations between Grady, Dillon, Terry, Williams and Davis. The evidence

 included Grady’s phone records, in which he had contact with Dillon, Williams and Davis. To

 the extent text messages were recovered from Dillon’s cell phones and Davis’ cell phone, they are

 consistent with and corroborative of the existence of the conspiracy and the charged offenses.

 Dillon’s extensive web browser searches of court cases pertaining to Washington and Jordan, and

 related court documents downloaded on his phone further corroborate the credible witness

 testimony, as do the documents seized from Grady’s residence on December 2, 2016. This

 evidence is consistent with Terry’s testimony and documents seized from his Kennerly drug house.


                                                 3
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 4 of 60 PageID #: 19818




 Dillon’s presence at Williams’ court hearing on February 12, 2016, is strongly corroborative of

 the conspiratorial associations in this case, and Grady and Dillon’s intent to influence, obstruct

 and impede this proceeding.

      Williams, Terry and Davis corroborate each other. The circumstances of Williams’ arrest,

 cooperation, and testimony firmly establish his credibility. Grady’s phone call to Williams on

 January 29, 2016, confirmed the conspiratorial relationship. Thereafter, Williams identified

 Davis, which eventually led investigators to Terry’s hidden location in Dallas.        Williams’

 testimony that Grady and Dillon told him that Terry should be gone for a year to two years is

 credible and firmly corroborates Terry’s credible testimony. Williams and Terry, both high-level

 criminals, were subject to extensive cross-examination, which only confirmed their credibility.

 The cumulative weight of this evidence is overwhelming.

        A. The Conspiracy

        Codefendant Derrick “D-Boy” Terry (Terry) was a large scale drug trafficker in the St.

 Louis area. In 2012, Terry had recently been released from prison and was reestablishing himself

 as a drug dealer. Terry’s drug trafficking organization (Terry DTO) bought and sold kilogram

 quantities of cocaine and heroin. Trial Transcript (Tr.) 7B at 85-87; 8 at 6-7.    Trial evidence

 established that Grady and Dillon joined the conspiracy in or after May 2014. Terry explained

 that his organization dealt 25-30 kilograms of controlled substances per month when he started

 working with Grady and Dillon. Over a period of approximately 16-18 months, Terry’s drug

 trafficking operations increased, in part because of intelligence from Grady and Dillon. The

 quantities increased to forty and eventually up to sixty kilograms per month. Tr. 9B at 110-11.


                                                 4
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 5 of 60 PageID #: 19819




 Stanford Williams (Williams), Terry’s lieutenant, testified that while he saw multiple kilos of

 cocaine and heroin when he was working with Terry in 2012, the quantities increased by the time

 Williams was arrested in January 2016. Tr. 4B at 86, 90, 103-04. By January 2016, Williams

 explained that the organization distributed 20 kilograms or more of cocaine per month, and 15

 kilograms or more of heroin per month. Tr. 4B at 104.

        The Terry DTO controlled the Marcus neighborhood that included the streets Highland,

 Northland, Kennerly and Cottage.        Tr. 7B at 83.      Eventually, the Terry DTO distributed

 anything from small user quantities to kilogram quantities of cocaine and heroin in the Marcus

 area. Tr. 7B at 99.     Williams explained that, “You can spend $5 on Northland or you can spend

 $40,000 on Northland.” Tr. 4B at 89. The Terry DTO maintained multiple sources of supply for

 illegal narcotics. Tr. 4B at 99-102. Terry benefitted by having relationships with other kilogram

 quantity drug dealers because he could distribute illegal drugs directly to other large scale dealers,

 which allowed Terry to move large quantities of illegal narcotics without holding the narcotics for

 too long. In turn, other dealers also provided Terry the opportunity to purchase large quantities

 from them, which provided Terry and steady source of supply of narcotics for distribution. Tr.

 7B at 88-89.


        Terry developed kilogram cocaine distribution relationships with other large scale drug

 traffickers, including Anthony (TT) Jordan and Adrian (AD) Lemons. This relationship included

 selling and buying kilogram quantities of cocaine with Jordan and Lemons. At times, Terry

 would sell cocaine to Lemons through Jordan. Other times, Terry would purchase cocaine from




                                                   5
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 6 of 60 PageID #: 19820




 Lemons through Jordan. Tr. 7B at 89-91. By way of illustration, Terry explained that these

 transactions involved providing Jordan “a quarter million or a half a million and tell him put it

 with whatever he got and spend it with A.D., which is Adrian Lemons.” Tr. 7B at 91. In order

 to minimize risks, Terry and Jordan used an intermediary, Kenneth Keys (Keys), to transport

 money and illegal drugs. Tr. 7B at 92-93. Williams was skilled at tracking issues related to

 money and ran the organization when Terry was on house arrest. Tr. 7B at 100; 4B at 85-86, 89-

 91. Williams corroborated the scope of the Terry DTO’s dealings with Jordan and Lemons, when

 Williams delivered $500,000 of Terry DTO currency Keys to pool money with Jordan for a cocaine

 purchase from Lemons. Tr. 4B at 93-94.

        The conspiratorial relationships and scope of the drug transactions between Terry, Jordan,

 and Lemons are corroborated by evidence of enforcement actions presented at trial. On August

 25, 2014, investigators were conducting a long-term investigation of the Lemons DTO when they

 attempted to conduct a traffic stop of Rainey. Investigators later recovered a drug trafficking note

 from Rainey’s vehicle that referenced the recipients of a multiple kilogram cocaine load that

 included Lemons (AD) and Jordan (TT). Tr. 3A at 73-86; exhibits 5D-1, 5F.        In February 2015,

 investigators seized 20 kilograms of cocaine in southern Texas near the Mexican border, after

 which they arranged a controlled delivery of 20 kilograms of imitation controlled substance to

 6327 Theodosia, believed to be used by the Lemons DTO. On February 6, 2015, investigators

 successfully conducted the controlled delivery, executed a search warrant at 6327 Theodosia and

 arrested co-conspirators Clarence Miller (Miller), Juan Garza (Garza), and Luis Cantu (Cantu).

 Investigators recovered $570,000 at Theodosia, an auto salvage yard that Miller operated, and


                                                  6
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 7 of 60 PageID #: 19821




 $300,000 at a stash house at 7118 Idlewild. Garza and Cantu were facilitators for Velazquez and

 maintained the stash house at 7118 Idlewild. Title III intercepts implicated Lemons and Jose

 Alfredo Velazquez, the source of supply. Tr. 3B at 10-37. On January 13, 2016, investigators

 conducted a “round-up” in this case and executed multiple search warrants, including at the

 primary residence of Lemons at 11553 Poggemoeller. Investigators recovered drug notes linked

 to Terry (“225 D-Boy”) and Jordan (“108 TT”), a firearm, and $245,000 in currency. Tr. 3B at

 45-55; exhibits 21C and 21D.

        B. The Introduction of Dillon and Grady to the Conspiracy

        In May 2014, Defendant Dillon approached Terry, and eventually introduced Terry to

 Defendant Grady. The Terry DTO had already adopted significant countermeasures to avoid law

 enforcement. 7B at 93-97; 101-02; 4B at 95-99.        At the time Dillon approached Terry, Terry

 was a large-scale cocaine and heroin dealer, his status in the drug trafficking community was “big,”

 and not just anyone could approach Terry. Tr. 7B at 102-03; 110; 8 at 4-5. Terry knew enough

 about Dillon’s background that he was willing to meet with Dillon. Dillon represented to Terry

 that Dillon had “beat the feds.” Tr. 7B at 102-03; 110. Dillon vouched for Grady, representing

 Grady as “a brother of his.” Tr. 7B at 104. Grady and Dillon functioned as a partnership, a unit,

 and a team. Tr. 7B at 109, 127; 9A at 109. The assertions of Terry and Williams, infra, that

 Grady and Dillon functioned as and referred to each other as “partners,” was corroborated by their

 significant phone contacts (Tr. 6B at 74-83; Exhibits 81A, 81A-1, 81C, 81F and 83), text messages




                                                  7
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 8 of 60 PageID #: 19822




 (Tr. 6B at 38; Exhibit 56B-3; 43-48; Exhibit 81H-1), 1 and a contract signed by Grady and Dillon,

 on behalf of Seals & Bailey Legal Services, with a third party.          On December 2, 2016,

 investigators executed a search warrant at Grady’s residence, and seized evidence including the

 contract, that established that Grady and Dillon would share profits.        Thus supporting the

 conclusion that Grady and Dillon, are in fact, partners. Tr. 9B at 119-22; Exhibit 76A.

        Grady and Dillon prepared a Motion for Early Termination of Supervised Release for Terry

 to file in cause number 4:99CR 291 CEJ. Terry was on supervised release for possession with

 intent to distribute cocaine base. Terry paid Dillon and Grady $2,500 in drug proceeds to file the

 motions. After the motion was denied, they eventually prepared a Motion to Reconsider, which

 was also denied. Tr. 7B at 105-15; exhibits 1H1-4; 8 at 148-49. Investigators also seized

 paperwork from Grady’s residence corroborating Terry’s assertion that Grady and Dillon prepared

 the motions on his behalf, which Terry filed under his name. The documents seized at Grady’s

 residence were identical to the documents Terry filed in court, supporting his assertion that Grady

 and Dillon prepared the motions for him. Tr. 9B at 77-95; Exhibits 71A-G; 1H1-4.      Terry stated

 that Grady and Dillon felt like they did not do their job when his motion to terminate supervised

 release was denied. They discussed why the motion was denied, including that people were

 making statements about Terry. Tr. 8 at 8-10.



 1 Jeremy Harrell (Harrell), a digital forensic examiner, explained that forensic acquisitions are
 never guaranteed to collect all deleted data. Tr. 6A at 9-11. DEA Task Force Officer Eric
 Lanham (TFO Lanham) testified that the data contained in Exhibit 56C ranged from June 2015 to
 June 2016. Tr. 10 at 12.


                                                 8
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 9 of 60 PageID #: 19823




        After the motions were denied, Terry’s relationship with Grady and Dillon transitioned to

 who was cooperating with law enforcement, which Terry believed was causing problems with his

 supervised release. Terry explained that, “we started the dialogue of who was telling and why

 they was telling and who they was telling on.” Tr. 7B at 115-16; 8 at 11. Terry, Grady and Dillon

 talked about why Terry’s motion (for early termination of supervised release) was denied, and “we

 moved a little bit down the line to kind of looking into people that was telling … snitches … and

 our relationship just developed from there” Tr. 8 at 9. Terry explained that, “… We worked in

 unison … me, Grady, and Dillon would echo each other’s thoughts, ideas, and strategies in ways

 of defying the courts and law enforcement … to keep me clear of them .. and my operation clear

 of them … and in doing that, we had to weed out snitches … the dialogue changed from the motion

 to snitches … that was our norm.” Tr. 8 at 9-10. Terry started reaching out to them for more

 information, in-depth information about other individuals that were perceived to be telling on

 Terry and his organization.     Tr. 7B at 116-17.     “We started a dialogue of rats, snitches,

 cooperators, that became the basis of our friendship … partnership, business, whatever we had.”

 Tr. 7B at 119. Terry made his strong views against informants known to Grady and Dillon, who

 never expressed any opinions to the contrary. Tr. 9A at 98-99.

        Terry did not use Grady and Dillon to distribute narcotics, but instead relied upon them to

 provide information about court records and arrest records of certain individuals, information that

 Terry could not obtain “from the average attorney’s office.” Tr. 7B at 120; 8 at 9, 11-12, 19; 9A

 at 97-98. Terry was paying the for “in-depth information and knowledge on things that I did not

 have access to through other lawyers, that I could not just walk into their office and talk to them


                                                 9
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 10 of 60 PageID #: 19824




 about … without feeling like I was under a microscope or feeling that they had a fiduciary duty …

 or obligation to law enforcement to report the type of things that I would ask about which was

 snitches …” Tr. 8 at 12.     Terry explained that unlike meeting with an attorney, when he met

 with Grady and Dillon, “I can just come straight out and say … I think such and such is telling …

 I need you all to check into that for me.” Tr. 8 at 14.

        Terry also stated that, “I am not going to ask him (an attorney) to pull up or do

 research on certain individuals so I could proceed with doing some harm to them or selling them

 dope or whatever that may be. But with Grady and Dillon, it was different. We just had a

 commonality about the way we dealt with each other, and the understanding was the narrative of

 whatever I asked as far as information.” Tr. 9A at 105.

        Terry was looking for any information that would show that anybody was cooperating with

 the Government. Not only did this allow Terry to avoid detection by law enforcement, but it

 helped him maintain relationships with different drug dealers because he could obtain and share

 information that other dealers could not get. 7B at 121. This information helped Terry know,

 “who’s hot, and who’s not,” who he should deal with, and to trade information with other large-

 level drug dealers, which enhanced his business relationships. Tr. 7B at 127. Terry explained

 that Grady and Dillon’s insight and knowledge “was monumental to my organization.” This

 allowed Terry to “weed out snitches, give other guys information on certain people in their

 organization that could have been telling or caught cases and hadn’t disclosed it to them … it kept

 me in good standings with certain people.” Tr. 8 at 111. Terry further explained that the

 information allowed him “… to continue to grow my organization in the way that I seen fit without


                                                 10
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 11 of 60 PageID #: 19825




 coming under the scope of the law.” Tr. 8 at 112-13. Although court paperwork did not say

 exactly who was cooperating, Grady and Dillon provided their opinions and analysis of their

 observations of court proceedings. Tr. 9A at 103.

        Terry discussed a number names with Grady and Dillon, including:          Jerome (NuNu)

 Lewis, Antonio Washington, Anthony Jordan, Anthony McDonald, Marian Mwanza, Anthony

 Templeton, Dominic Irons, Don McGee and BooBoo/Shit Shit. Tr. 8 at 15; 9A at 27, 39-40; 9B

 at 129. By way of illustration, Grady and Dillon provided Terry their opinion that Lewis, who

 was in custody, was cooperating based upon their assessment of the court proceedings. Terry,

 who had prior kilogram cocaine dealings with Lewis, was concerned about Lewis’s potential

 cooperation. Therefore, Terry bought Lewis’s child’s mother a car and provided her with money.

 Terry’s intention was to send a message to Lewis that he was there to support Lewis, or it could

 go the other way, that Lewis should be quiet because his family was in danger. Tr. 7B at 122-26;

 8 at 20-21; 9A at 37-39.

        Terry’s assertions that he communicated with Grady and Dillon regarding several of the

 above named individuals were corroborated by evidence seized in the case. However, sometimes

 when Grady and Dillon provided Terry with information, they did not provide paperwork. Tr. 9B

 at 4-5. Terry’s testimony that he discussed Lewis with Grady and Dillon is corroborated by

 evidence seized from Grady’s residence and from one of Dillon’s phones.           Grady was in

 possession of numerous court and law enforcement documents related to Lewis’ federal drug

 conspiracy case and drug trafficking activities of Lewis and his associates, including one of his

 co-defendants, Morshay Andrews (Andrews). Tr. 9B at 121-29; Exhibits 76D-1-8. Defendant


                                                11
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 12 of 60 PageID #: 19826




 Dillon also downloaded documents related to continuances of Andrews’ sentencing hearing. Tr.

 6B at 57; 56C-5, 56C-21.      DEA Task Force Officer Lanham (TFO Lanham) testified that

 continuances of sentencing hearings may be sensitive matters because such continuances may be

 considered a sign of cooperation. Tr. 9B at 127.

        Terry’s testimony that he discussed the circumstances of Anthony Templeton, another drug

 dealer, with Grady and Dillon was corroborated by the recovery of a note referencing Templeton

 that was seized from Grady’s residence on December 2, 2016. Tr. 8 at 21-23; Tr. 9B at 121;

 Exhibit 76C.

        C. The Investigation of Anthony Jordan and Antonio Washington

        The arrest of Antonio Washington (Washington) generated concerns for Terry, because

 Washington was a close associate of Jordan. Terry and Jordan had conspired and acted together

 in large scale drug dealings and murders. Terry was concerned about what Jordan may have told

 Washington about the illegal acts that Terry and Jordan had committed together. This created the

 prospect that if Washington were to cooperate, he could implicate Jordan and Terry. Terry

 explained that if Washington told on Jordan, “then that puts me in the predicament to either try to

 kill Jordan or both of them …” Tr. 7B at 128-30; 8 at 23-39; 9A at 92. Jordan provided Terry

 with information about Washington’s arrest and charges. Terry, in turn, enlisted Grady and

 Dillon to obtain information about whether Washington was cooperating. During this time

 period, Terry and Jordan continued to engage in large scale drug dealings. Washington was

 initially charged in state court, but released from on bond in that case. Washington was later

 charged federally and detained. Grady and Dillon assessed that Washington was cooperating


                                                 12
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 13 of 60 PageID #: 19827




 because they could not determine where he was being detained while his federal case was pending.

 Defendant Grady told Terry that “… the feds got him and he’s being hidden out to start

 cooperating.” Tr. 8 at 29; 7B at 133. Grady also expressed his concerns that Washington had

 gotten rid of his lawyer, Scott Rosenblum, whom Jordan retained for Washington. Dillon, who

 was present for this assessment, did not disagree with his business partner, Grady.   Tr. 8 at 26,

 31-33; 7B at 128.

        In August 2015, Terry’s concerns were heightened when investigators executed federal

 search warrants at properties controlled by Jordan. Terry arranged a meeting that included Grady,

 Dillon, Jordan, and Terry. Grady and Dillon told Jordan that Washington was “telling” and “had

 been riding around with … the feds pointing out TT’s buildings, places that didn’t have his name,

 but probably held things that … weren’t legal …” Tr. 8 at 34-36.        Grady, Dillon and Terry

 advised Jordan that although he was not arrested the “feds” would be back, and he needed to “clean

 up.” Tr. 8 at 36. Grady and Dillon also expressed negative opinions about Jordan’s attorney,

 Rosenblum. Tr. 8 at 37-39; 9A at 105-07. Following the meeting, Jordan was indicted and

 arrested in late August 2015. Terry continued to meet with Grady and Dillon, and paid them an

 additional $5,000 in currency that was drug proceeds to keep him abreast of what was happening

 in court. Tr. 8 at 41-42-45. Following Jordan’s arrest, Terry after discussions with Grady and

 Dillon, Terry provided $10,000 in currency to Dillon to hire Beau Brindley, an attorney from

 Chicago, IL. Tr. 8 at 42, 61-64. Terry continued to deal cocaine and heroin on a large scale

 throughout 2015 and in January 2016. Tr. 8 at 60, 70-71.




                                                13
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 14 of 60 PageID #: 19828




        Terry continued to have meetings with Grady and Dillon with the hope that he could help

 “lessen the blow,” upon his associate Jordan. Grady and Dillon met with Terry and provided him

 information about Don McGee and Dominic Irons, who like Washington, were associated with

 Jordan’s case. Tr. 8 at 49-58; 9A at 102. Terry’s account of events corroborated by documents

 seized from his property at 4629 Kennerly on January 29, 2016, and from text messages between

 Grady and Dillon referencing Irons and McGee obtained from Dillon’s phone following Dillon’s

 arrest at a ten kilogram cocaine delivery on September 7, 2016, infra. Terry explained that with

 assistance from Dillon and Grady, he concluded that Washington was cooperating, McGee was

 not cooperating, and that it was too early to tell if Irons was cooperating. Tr. 8 at 67.

        On January 29, 2016, investigators executed a search warrant at 4629 Kennerly, a drug

 house controlled by the Terry DTO. Investigators did not locate Terry, but recovered paperwork

 provided to Terry by Dillon and Grady and related to Anthony Jordan, Dominic Irons, Don McGee,

 federal statutes for 18 U.S.C. § 924(c) and 111, and an article related to Attorney Scott Rosenblum.

 Tr. 4A at 51-65; Exhibits 23A-I.

        Investigators further corroborated Terry’s account of these events through evidence from

 two of Dillon’s phones that were seized on September 7, 2016, and during the search of Grady’s

 residence on December 7, 2016. Tr. 6B at 36-67; Exhibits 56B-56C-31; Tr. 9B at 86-131;

 Exhibits 72-76D-9. One of Dillon’s phones contained text messages between Dillon (636)675-

 6833 and Grady (314)766-2083 that included the following: (1) August 29, 2015, Dillon to

 Grady: “Anthony jordan”; (2) September 4, 2015 at 1:53 pm (converted time), Grady to Dillon:

 “Text me the names”; (3) September 4, 2015 at 2:01 pm (converted time), Dillon to Grady:


                                                  14
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 15 of 60 PageID #: 19829




 “Dominic irons …and Don McGhee”; and (4) October 3, 2015, Grady to Dillon: “Headed 2

 Kennerly”. Tr. 6B at 43-48; Exhibit 56G-1; 81H-1. Each of these text messages is highly

 corroborative of Terry’s testimony. Moreover, the vague nature of the text messages, including

 “Headed 2 Kennerly,” is indicative of the knowledge and sophistication of Grady and Dillon. As

 Williams, an experienced drug dealer explained, text messages are deliberately vague (“I’m down

 the way,” referencing Northland). Tr. 4B at 95-96. There is no evidence that Grady or Dillon

 had a connection to Kennerly, other than Terry. It is reasonable to infer the Kennerly text message

 references a known meeting place with Terry, particularly in view of the fact that case related

 documents were seized from the residence.

        Consistent with Dillon’s interest in the case on Terry’s behalf, Dillon’s web browser from

 one of Dillon’s phones seized on September 7, 2016 contained ample evidence of his extensive

 and continuous searches of Washington’s cases, before and after Jordan was charged. The

 existence of these searches further corroborates Terry.       The searches included queries of

 Washington’s case on July 15, 2015 and August 5, 2015, prior to the time search warrants were

 executed on Jordan’s property and prior to the time Jordan was charged. Tr. 10 at 12-15; Exhibit

 56C-27. The timing of these queries firmly corroborates Terry’s assertions that he had discussed

 his concerns about Washington and Jordan to Grady and Dillon prior to the time search warrants

 were executed on Jordan’s property. Dillon also conducted numerous and continuous queries of

 Washington’s state case, including extensive queries on January 12, 2016, the day before the

 “roundup” targeting Terry and others. Tr. 10 at 15-16, 18-19; Exhibits 56C-28; 56C-30. During

 the same time period on January 12, 2016, in which Dillon was making extensive queries of


                                                 15
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 16 of 60 PageID #: 19830




 Washington’s state case, he had a long phone conversation with Grady. Tr. 10 at 19-20; Exhibits

 56C-30 and 81C. On January 13, 2016, the date of the “roundup,” Dillon queried both the Jordan

 and Washington cases. Tr. 10 at 20-22. The forensic search of one of Dillon’s phones also

 revealed that Dillon also downloaded other documents related to Washington’s federal case

 (Exhibit 56C-6 and 56C-), Jordan’s case (56C-8, 9, 11-18), and Irons’ case (56C-10). Tr. 6B at

 49-55.

          Terry is further corroborated by the commonality of documents seized from Terry’s

 Kennerly residence, Dillon’s phone, and Grady’s residence, including the following: (1) Jordan’s

 indictment (Exhibits 23A, 56C-8 and 72A); (2) Jordan minute entry from September 3, 2015

 (Exhibits 23D, 56C-9, and 72C); (3) Jordan discovery letter of September 23, 2015, (Exhibits 23H,

 56C-12, and 72D); and (4) An article pertaining to Scott Rosenblum (23I, 56C-27, p. 6 (browser

 search of same article), and 72H).

       D. January 13, 2016: the Indictment “Round Up,” the Continuing Drug Distribution
 Conspiracy, Additional Payments, and Terry’s Flight and Obstruction of Justice

          On January 13, 2016, the date of the “round up,” Terry met with Dillon and Grady to

 discuss the indictment. During the mid-afternoon, Terry met Dillon at the Golden Pancake House

 Restaurant at 10216 Natural Bridge Road, and then Dillon and Terry proceeded to meet with Grady

 at a nearby Applebee’s Restaurant at 9090 St. Charles Rock Road. 2 Tr. 8 at 72-75; 6B at 41-44.




 2  These two restaurants are approximately 1.8 miles apart. Tr. 6B at 41. Terry’s account of the
 location is corroborated by Grady’s historic cell cite activation records for (314)766-2083 that
 establish that Grady’s device, within the general time frame of the meeting, activated at a cell


                                                16
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 17 of 60 PageID #: 19831




 Grady and Dillon were in possession of the indictment and discussed, among other things, that

 Terry was charged in the cocaine distribution conspiracy involving five kilograms or more. Tr. 8

 at 74-87; Exhibit 1B; 9B at 4-6. Corroborating Terry’s account, as set forth above, Dillon

 accessed the court file via his web browser on January 13, 2016 at 11:51 am to 12:11 pm, and a

 copy of the First Superseding Indictment was recovered from Grady’s residence. Tr. 10 at 20-21,

 Exhibit 56C-31; Tr. 9B at 110-11, Exhibit 73B. Dillon’s web browser also contained evidence

 that he had been examining Washington’s federal case (4:15 CR 39) during the early morning of

 January 13, 2016. Tr. 10 at 20-21; Exhibit 56C-31.

        Grady explained to Terry that he was only charged with conspiracy, and they could fight

 it. Going into greater detail, Dillon and Grady stated words to the effect that it would be to Terry’s

 advantage if he went somewhere far away, and was gone for 18 months to 2 years. Tr. 8 at 71-

 77. Grady explained that Terry should “stay away for 18 months to 2 years and kind of let the

 courts do their thing.” Tr. 8 at 77. Grady and Dillon made similar statements to Williams,

 including that Terry would be better to stand trial alone. Tr. 4B at 110-13; 5B at 64, 89. Grady




 tower sector that includes the location of the Applebee’s Restaurant. Tr. 4B at 46; Exhibit 82 p.
 10. One of Dillon’s cell phone’s contained contact information for the Golden Pancake House
 and a phone number ((314)427-0420). Tr. 6B 40-42, 71-75; Exhibits 56C-1B, 81A, 85, 85A.
 During the afternoon of January 13, 2016, there was phone contact between Dillon’s device
 (636)675-6833 and Grady’s device, and (314)427-0420 )(the Golden Pancake House) and Grady’s
 device. Consistent with Terry’s account of the events, there was also a two and a half hour gap
 in the extensive phone communications between Dillon and Grady from 3:07 pm to 5:37 pm, which
 was consistent with the time frame of their in person meeting with Terry at Applebee’s. Tr. 6B at
 70-75; Exhibit 81A, Tab 1, p. 23, 85A.


                                                  17
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 18 of 60 PageID #: 19832




 explained to Terry that Terry’s absence for 18 months to 2 years would allow the courts to do their

 thing, let people plead out, and reduce the number of potential cooperating witnesses against Terry.

 Tr. 8 at 74-87; 9B at 5-8.

        During the meeting, Grady also told Terry to get rid of his phones. Tr. 8 at 78; 9B at 8.

 Even though Terry decided to follow Grady and Dillon’s advice to leave town and be gone, he

 planned to have Williams continue Terry’s drug distribution operation while he was out of town.

 Terry told Grady and Dillon that Williams would be running his operation and that they could see

 Williams while he (Terry) was out of town. Tr. 8 at 87-88; 110; 9B at 9. Terry decided to

 abscond based upon the advice of Grady and Dillon. Tr. 8 at 110; 9B at 6-8.

      Before Terry left the meeting at Applebee’s on January 13, 2016, he told Grady and Dillon

 that he would cause another payment of $15,000 to $30,000 to be made to them to pay Beau

 Brindley, the attorney from Chicago. Tr. 8 at 87-92. Later that same day, Terry decided to pay

 $50,000 in United States currency to Grady to be delivered to Brindley. Terry delivered $50,000

 that was drug proceeds to Grady, with the intention of delivering the money for the attorney fees

 before law enforcement could seized the money. As an experienced drug dealer, Terry knew that

 he was indicted, had a warrant for his arrest, and that law enforcement officers would seize his

 United States currency. The currency was not marked or identified with Terry, and Terry believed

 that if law enforcement officers encountered Grady with the currency, that Grady would not

 divulge the source of the currency. Tr. 8 at 92-98; 9B at 9-13. Interspersed with Dillon and

 Grady’s extensive phone contact on January 13, 2016, was Grady’s phone contact with Brindley

 during the evening hours, often in close proximity with Grady’s contact with Dillon. Tr. 9B at


                                                 18
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 19 of 60 PageID #: 19833




 135-39; Tr. 10 at 56-57; Exhibit 81A, pp. 23-24. Consistent with having received payment,

 Brindley later entered his appearance on Terry’s behalf, following Terry’s arrest. Tr. 10 at 7-9,

 93-94; Exhibits 1D-1-3.

      At the turnover meeting at Gent’s nightclub on January 13, 2016, Williams and Terry both

 intended that the DTO would continue to function. Tr. 8 at 91, 97-100; 4B at 118-21. Terry told

 Williams that Grady directed him to run. Tr. 5B at 36, 92-93. This did not come as a surprise to

 Williams, based upon his earlier conversations with Grady and Dillon. Tr. 5B at 36, 92-93.

 Terry turned over the DTO to Williams and ultimately fled to Dallas, TX, where he remained until

 law enforcement located him on July 27, 2016. In the meantime, Williams was to collect

 substantial debts exceeding $300,000 that were owed to the organization and to continue to

 distribute narcotics. Williams continued to distribute heroin and cocaine after Terry fled, and but

 for his arrest on January 29, 2016, Williams would have continued to distribute narcotics for the

 Terry organization. Tr. 4B at 118-21; 145; 5B at 39, 98.

      In the period between Terry’s flight and Williams’ arrest, Williams communicated with

 Terry through Charda Davis (Davis). Tr. 5A at 95. After Terry fled, he successfully directed

 Williams, through Davis, to pay an additional $10,000 in drug proceeds to Dillon and Grady in

 January 2016 with the intent that the currency would also be delivered to Beau Brindley. Davis

 testified that Terry told her to tell Stan (Williams) to give Grady $10,000. Williams confirmed

 that he delivered the money to Grady, and that Dillon was present. Davis also explained that she

 met Grady through Terry and later met Dillon with Grady at a restaurant. Tr. 10 at 101-02; Tr.

 4B at 128-31; 5B at 73-77, 96-99; 9B at 40-41.


                                                  19
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 20 of 60 PageID #: 19834




      E. Investigation on January 29, 2016 and the Identification of Grady and Dillon

      Following the failed arrest attempt of Terry during the January 13 “round up” operations,

 investigators observed that the Terry DTO continued to function.           On January 29, 2016,

 investigators conducted a series of search warrants targeting the Terry DTO. Among other things,

 investigators arrested Williams and Richard Scott with distribution quantities of heroin and

 cocaine. Williams began to cooperate. Tr. 3B at 55-70; 4B at 131-36; 6A at 36-39; 53-65.

 While agents were speaking with Williams at the DEA office on January 13, 2016, Grady called

 one of Williams’ phones at 11:37 am. Tr. 4B at 139-40; 6A at 39, 59; 6B at 77; Exhibit 81D, Tab

 4.

      Williams began to provide information about Terry’s drug distribution operations.

 Williams also told investigators that Grady and Dillon told Terry to leave following his indictment.

 Tr. 4B at 135-36. Williams eventually testified that when he met with Grady and Dillon following

 the indictment, Grady stated words to the effect that Terry should go on the run for a year to two

 years, and Dillon explained that Terry would be better off fighting the case by himself. Tr. 4B at

 110-13; 5A at 104; 5B at 89, 92-93, 96. When Grady and Dillon were with Williams, Grady was

 looking for Terry. Tr. 4B at 114. Williams had not met Dillon or Grady prior to the date of the

 “round up,” when they were looking for Terry. Tr. 5A at 72-74. Williams’ only association with

 Grady was through Terry, specifically, in relation to Grady providing information about Terry.

 Tr. 5B at 100-01. As set forth above, Grady and Dillon met with Terry later in the afternoon at

 Applebee’s. Later that night, during the meeting at Gents, Terry told Williams to take over the




                                                 20
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 21 of 60 PageID #: 19835




 business because Terry was going on the run. Williams explained that Terry told him that Grady

 told Terry to run. Tr. 5B 36, 92-93.

      Williams provided information that investigators were able to corroborate, including

 identifying Terry’s Clayton Road apartment, and Terry’s girlfriend, Charda Davis. Tr. 4B at 141-

 45; 127-31; 6A at 41-47; 59-65. During the execution of a search warrant of the apartment,

 investigators located a traffic ticket for a seatbelt violation in Terry’s name. Through further

 investigation, they learned that Davis was driving the vehicle at the time of the violation, thereby

 corroborating Williams. Tr. 6A at 63-64. The identification of Davis eventually led to Terry’s

 arrest when investigators tracked her to Terry’s apartment in Dallas by court authorized precision

 location information. Tr. 6A at 39-47.

      Williams’ account of his contact with Dillon and Grady was further corroborated by

 Defendant Dillon’s presence at Williams’ court appearance on February 12, 2016, at which time

 Dillon approached Williams’ attorney. TFO Gaddy photographed Dillon speaking with the

 attorney, and explained this was a sensitive point in the proceedings due to Williams’ potential

 cooperation. Tr. 6B at 42-43, 65-70; Exhibits 29 B-1-2; 4B at 146-48; 5A at 7-12, 14; 5B at 84-

 85. Historic cell cite records for Grady’s phone also placed the phone within a cell tower sector

 that included Williams residence on Cottage during relevant times on January 13 and January 15,

 2016 on dates consistent with those described by Williams. Tr. 4B at 44-48; 4B at 121-25.

      Williams also testified that Grady told Williams that Jordan would not sign over his

 discovery to Grady, which led Grady to be suspicious that Jordan “might tell.” 5B at 104-05.

 Williams’ assertion that Grady told Williams about Grady’s attempts to gain access to Jordan’s


                                                 21
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 22 of 60 PageID #: 19836




 discovery is corroborated. On August 31, 2015, Grady visited Jordan while Jordan was confined.

 Exhibits 18 and 107. Tr. 9B at 63. On December 2, 2016, during the search of Grady’s

 residence, investigators seized an unexecuted authorization clause seeking access to Jordan’s

 discovery by “Seals and Bailey Legal Services,” and Michael Grady.          Tr. 9B at 92-94; Exhibit

 72J. This evidence and the surrounding circumstances corroborate Williams, and further establish

 his reliability.

       After extensive law enforcement investigation and a six month delay in the proceedings,

 Terry was arrested. The evidence at trial established this was a major, long-term drug trafficking

 investigation of top level, cartel supplied, violent drug traffickers in the St. Louis area. Terry was

 a top level violent drug trafficker. In April 2016, Terry was charged with additional charges,

 including homicide. Locating Terry was a top investigative priority in this long term, complex,

 and violent drug trafficking investigation. His disappearance and flight caused law enforcement

 to expend substantial resources to locate him and delayed his arrest, prosecution, and sentencing.

 Tr. 6A at 44, 71.

       The prosecution evidence is corroborated by extensive phone contact between Grady,

 Williams and Davis, and with significant contact between Grady and Dillon in general, and during

 the time periods in which Grady contacts Williams and Davis. These contacts are highly relevant

 because they prove Grady and Dillon’s associations with Terry’s coconspirators during a key

 period of the conspiracy and the other charged offenses. Tr. 6B at 69-85; Exhibits 81A-H; Tr. 5B

 at 100. Exhibit 81-F, lines 116-120, is illustrative of Grady’s contact with Dillon within seconds




                                                  22
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 23 of 60 PageID #: 19837




 of when Grady has contact with Williams and Davis. In each instance on January 18, 2016, Grady

 called Dillon within seconds of having phone contact with Williams and Davis. Tr. 6B at 80-81.

      Further evidence of Grady’s involvement in the conspiracy was his effort to update Davis,

 and presumably Terry, on Williams’ arrest on January 29, 2016. A search of one of Davis’s cell

 phones seized in Dallas on July 26, 2016, revealed that during the afternoon of January 29, 2016,

 Grady texted Davis as follows: “The locked up stan 2day from down on cottage, do”. Tr. 9B at

 42-43; Exhibit 81B. Grady also had extensive phone contact with Dillon throughout the day on

 January 29, 2016, including during the time period after Grady called Williams at 11:37 am. Tr.

 6B at 83-85; Exhibit 81F.       Davis, Williams, and Terry’s account of the events is further

 corroborated by text messages between Dillon (636)730-8834 and Grady (314)766-2083 following

 the arrest of Terry and Davis in Dallas in late July 2016. On August 16, 2016, Dillon texted

 Grady: (1) “Chanda Davis”; and (2) “Her name is Charda Davis. She’s going to need a good

 attorney too”. Tr. 6B 38-39; Exhibits 56B-3; 81G.

 III. The Evidence Was More Than Sufficient to Sustain Convictions.

        The evidence recounted above was not only sufficient to sustain the convictions, but was

 overwhelming. There is no basis to grant a judgment of acquittal, and this Court should reject

 Defendants’ misplaced arguments which are untethered to the existing record or the law.

 DCD3320 at 3-16. Under Rule 29, the district court, on the defendant’s motion, “must enter a

 judgment of acquittal of any offense for which the evidence is insufficient to sustain a conviction.”

 Fed.R.Crim.P. 29(a), United States v. Stacks, 821 F.3d 1038, 1043 (8th Cir. 2016). “A district

 court must consider a motion for judgment of acquittal with very limited latitude and must neither


                                                  23
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 24 of 60 PageID #: 19838




 assess witnesses' credibility nor weigh evidence.” Stacks, 821 F.3d at 1043, quoting United States

 v. Johnson, 474 F.3d 1044, 1048 (8th Cir. 2007). A guilty verdict is overturned only if, viewing

 the evidence most favorably to the prosecution, no rational trier of fact could have found the

 essential elements the crime beyond a reasonable doubt. Id., citing United States v. Sanchez, 789

 F.3d 827, 834 (8th Cir. 2015); United States v. Lewis, 976 F.3d 787, 795 (8th Cir. 2020); United

 States v. Bradshaw, 955 F.3d 699, 704-05 (8th Cir. 2020). The Eighth Circuit views “the evidence

 in the light most favorable to the guilty verdict, and grant[s] all reasonable inferences that are

 supported by the evidence.” Id., citing United States v. Dean, 810 F.3d 521, 527 (8th Cir. 2015).

 “If evidence consistent with guilt exists, we will not reverse simply because the facts and the

 circumstances may also be consistent with some innocent explanation. Even where the evidence

 rationally supports two conflicting hypotheses, the reviewing court will not disturb the

 conviction.” United States v. Griffith, 786 F.3d 1098, 1102 (8th Cir. 2015), cert. denied *442 –––

 U.S. ––––, 137 S.Ct. 70, 196 L.Ed.2d 66 (2016) (citation and quotation omitted); United States v.

 Huyck, 849 F.3d 432, 441–42 (8th Cir. 2017).

      As a preliminary matter, Defendants impermissibly ask this Court to assess witness

 credibility, which is beyond the scope of the Rule 29 motion for judgment of acquittal. DCD

 3320 at 5. In rejecting similar challenges where convicted drug conspirators argued cooperating

 witnesses lacked credibility because they sought reductions in their sentences, the Eighth Circuit

 has held that it is not the court’s role to weigh the evidence, or the credibility of the witnesses.

 Lewis, 976 F.3d at 794. This court has “repeatedly upheld jury verdicts based solely on the

 testimony of conspirators and cooperating witnesses, noting it is within the province of the jury to


                                                 24
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 25 of 60 PageID #: 19839




 make credibility assessments.” Id., quoting United States v. Hamilton, 929 F.3d 943, 946 (8th

 Cir. 2019) (rejecting defendant’s attack on witnesses’ credibility even though they testified in

 exchange for plea deals or sentence reductions and had previously lied to government officials).

       Moreover, to claim this was a case of “inferences based on conjecture and speculation”

 simply mischaracterizes the direct testimonial evidence, and disregards the substantial

 corroborating evidence in this case. DCD3320 at 4. Contrary to Defendants’ assertions, the jury

 heard direct testimony establishing a basis to find each element of each charged offense. A review

 of the record establishes not only evidence to support each element of each offense, but that there

 was overwhelming evidence.

       A. The Evidence Supports The Conspiracy Convictions.

        Defendants’ argument that there was insufficient evidence to support the jury’s verdict for

 the conspiracy count is without merit. DCD3320 at 5-11. Defendant’s arguments asserting the

 “buyer-seller” doctrine are meritless for the reasons set forth below. Id., at 7.

        There was a large scale cocaine and heroin distribution conspiracy, the Terry DTO. The

 evidence established that Dillon and Grady, who were business partners, knew that Terry was a

 high level drug dealer. As set for above, Grady and Dillon knew of Terry’s background as a drug

 dealer because, among other things, they assisted him in attempting to get early supervised release

 on a federal drug distribution case. Terry explained that after the motion failed, his relationship

 with Grady and Dillon transitioned to identifying informants and avoiding detection. The facts

 adduced at trial, supra, established that Grady and Dillon voluntarily and intentionally participated

 in the plan with the intent of furthering Terry’s drug trafficking activities by helping Terry identify


                                                   25
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 26 of 60 PageID #: 19840




 informants and avoid law enforcement detection. On January 13, 2016, Grady, in Dillon’s

 presence, also furthered the conspiracy by advising Terry to drop his phones. Grady’s advice is

 further evidence of Grady and Dillon’s intent to further the activities of the conspiracy by helping

 Terry avoid detection. Avoiding detection had the added benefit of allowing Terry to turn the

 conspiracy over to Williams, thus allowing the conspiracy to collect debts and to continue to

 distribute cocaine and heroin. It does not matter that Grady and Dillon performed an ancillary

 function and did not touch the narcotics in this case, they acted with an intent to further the

 conspiracy, which is sufficient under the law set forth below. The jury was properly instructed

 on the elements of conspiracy and there was ample evidence to support the verdict. DCD3234

 instructions 28-32 at 34-41.

        To establish that a defendant conspired to distribute drugs, the government must prove: (1)

 that there was a conspiracy; (2) that the defendant knew of the conspiracy; and (3) that the

 defendant intentionally joined the conspiracy. United States v. Conway, 754 F.3d 580, 587 (8th

 Cir. 2014) (citations omitted). While a defendant’s mere presence, coupled with the knowledge, is

 insufficient to establish membership in a conspiracy, “association or acquaintance among the

 defendants supports an inference of conspiracy.” United States v. Jackson, 345 F.3d 638, 648 (8th

 Cir. 2003) (citing United States v. Sparks, 949 F.2d 1023, 1027 (8th Cir. 1991)). A defendant

 may be convicted for even a minor role in a conspiracy, so long as the government proves beyond

 a reasonable doubt that he or she was a member of the conspiracy. United States v. Lopez, 443

 F.3d 1026, 1030 (8th Cir. 2006). A single conspiracy may exist “even if the participants and their

 activities change over time, and even if the participants are unaware of, or uninvolved in, some of


                                                 26
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 27 of 60 PageID #: 19841




 the transactions.” United States v. Slagg, 651 F.3d 832, 840 (8th Cir. 2011) (citations and internal

 quotations omitted). So long as a person understands the unlawful nature of the plan and

 voluntarily and intentionally joins in, they may be convicted of a conspiracy offense. United States

 v. Haren, 743 Fed. App’x 711, 714 (8th Cir. 2018).

        Here, in addition to the testimony of coconspirators, the Government introduced phone

 records, physical evidence, and other circumstantial evidence implicating Grady and Dillon. The

 evidence unequivocally established that Grady and Dillon were business “partners.” Grady had

 phone contact with Williams and Davis. Grady’s contact included calling Williams while he was

 at the DEA office and sending a text message to Davis on January 29, 2016, in which he advised

 Davis of Williams’ arrest. Investigators seized corroborating physical evidence from Grady’s

 residence, including files related to Terry, Jordan, Lewis and others. Dillon had close phone

 contact with his conspirator Grady during periods in which Grady was communicating with

 Williams and Davis.

        Dillon’s phones contained physical evidence that corroborated his involvement in the

 charged offenses. Dillon conducted extensive web browser searches and downloaded documents

 consistent with Terry’s testimony, including queries and/or documents related to Washington,

 Jordan, and Lewis’ co-defendant, Morshay Andrews. Dillon and Grady exchanged text messages

 related to “Kennerly,” Jordan, Irons, McGee and Davis. Dillon queried relevant court files on and

 around January 13, 2016. Dillon’s otherwise unexplained presence at Williams’ court appearance

 on February 12, 2016 further corroborates Terry’s account of their relationship. In August 2016,

 following Davis’ arrest, Dillon texted Grady about obtaining a lawyer for Davis.


                                                 27
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 28 of 60 PageID #: 19842




        The documents seized from Grady’s residence, and forensic examinations of Dillon’s and

 Davis’ phones constitute physical evidence. The documents and downloads are consistent with

 documents seized from Terry’s Kennerly drug house, and corroborate Terry’s account of events.

 This is in addition to Grady’s incriminating phone records, which tie Grady and Dillon to Williams

 and Davis, Terry’s conspirators.   See Lewis, 976 F.3d at 794 (The government corroborated the

 testimony with physical evidence … The government introduced records of phone calls and text

 messages to Lewis from coconspirators); citing United States v. Mayfield, 909 F.3d 956, 963 (8th

 Cir. 2018) (holding evidence of conspiracy to distribute meth was “more than sufficient” because

 circumstantial evidence, including phone records and other physical evidence corroborated

 cooperating witnesses’ testimony); United States v. Tillman, 765 F.3d 831, 834 (8th Cir. 2014)

 (holding evidence of conspiracy to distribute meth was sufficient because phone records

 corroborated cooperating witnesses’ testimony).

        The Eighth Circuit has squarely held that the defendant “need not have actually

 manufactured, harvested, or distributed the [drugs] to be a member of the [drug] conspiracy.” See

 United States v. Polk, 715 F.3d 238, 246 (8th Cir. 2013). In Polk, the defendant, who procured

 houses for the growing of marijuana, argued that he could not be guilty of conspiracy because

 there was no evidence that he participated in manufacturing, harvesting, or distributing the

 marijuana. Id. The court rejected this argument, noting that “‘[a] drug conspiracy may involve

 ancillary functions (e.g., accounting, communications, strong-arm enforcement), and one who

 joined with drug dealers to perform one of those functions could be deemed a drug conspirator.’”

 Id. (quoting United States v. Garcia-Torres, 280 F.3d 1, 4 (1st Cir. 2002). The Polk court went on


                                                28
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 29 of 60 PageID #: 19843




 to explain that “‘a variety of conduct, apart from selling [drugs], can constitute participation in a

 conspiracy sufficient to sustain a conviction.’” Id. (quoting United States v. Burgos, 94 F.3d 849,

 859 (4th Cir. 1996). See also United States v. Cervantes, 646 F.3d 1054, 1059 (8th Cir. 2011)

 (upholding conspiracy conviction where defendant leased property for marijuana production and

 made property improvements that assisted in drug production).

        Other decisions in the Eighth Circuit also support the argument that a conspiracy can be

 proven even where the defendant was not directly involved in the hands-on sale of narcotics. “In

 order to be a conspirator in a drug distribution operation, it is not necessary to physically handle

 drugs.” United States v. Jiminez, 487 F.3d 1140, 1148 (8th Cir. 2007) (upholding drug conspiracy

 conviction of courier even where he did not handle drugs himself); United States v. Trejo, 831

 F.3d 1090, 1094 (8th Cir. 2016) (holding that government need not prove defendant possessed

 drugs to prove a conspiracy to distribute drugs). The possession or distribution of drugs is not a

 requirement to prove participation in a drug conspiracy, as is the case for Dillon and Grady. Trejo,

 831 F.3d at 1094.

      The Eighth Circuit has upheld drug conspiracy convictions for individuals participating in a

 range of roles to further the conspiracy, such as courier, enforcer, and lookout. See United States

 v. Chavez-Alvarez, 594 F.3d 1062, 1066-68 (8th Cir. 2010) (upholding drug conspiracy conviction

 of drug couriers); United States v. Clay, 579 F.3d 919, 931 (8th Cir. 2009) (upholding conspiracy

 conviction of enforcer); United States v. Alexander, 408 F.3d 1003, 1009 (8th Cir. 2005)

 (upholding drug conspiracy conviction of lookout). The Eighth Circuit has also upheld drug

 conspiracy convictions for more nontraditional roles in a drug conspiracy. See United States v.


                                                  29
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 30 of 60 PageID #: 19844




 Magallon, 984 F.3d 1263, 1288-89 (8th Cir. 2021) (upholding conspiracy conviction where

 defendant allowed his bank account to be used to receive drug proceeds and transported drug dealer

 to deliver drugs); United States v. Gelinas, 299 F.3d 978, 979 (8th Cir. 2002) (explaining that

 where defendant organized conspiracy by arranging flow of drugs and issuing instructions to avoid

 detection, conspiracy conviction was proper).

      Once the conspiracy is proved, however, “even slight evidence connecting [Nunn] to the

 conspiracy would be sufficient to support [her] conviction.” United States v. Nunn, 940 F.2d

 1128, 1132 (8th Cir. 1991), quoting United Sates v. Foote, 898 F.2d 659, 663 (8th Cir. 1990).

 Nunn held that evidence was sufficient to support a conspiracy conviction when defendant made

 calls to collect money from drug sales they did not personally conduct, and when defendant

 provided transportation to coconspirators to conduct transactions. Id.

        Outside the Eighth Circuit, courts have been explicit that a person may be convicted of

 conspiracy where that person assists the conspiracy by helping it avoid detection. See United States

 v. Harris, 908 F.2d 728, 736 (11th Cir. 1990) (upholding conspiracy conviction for defendant who

 participated in radio surveillance of law enforcement communications to help protect conspiracy

 from detection); United States v. Portalla, 496 F.3d 23, 27 (1st Cir. 2007) (holding that defendant’s

 role as a provider of peripheral services — the provision of cell phones designed to elude law

 enforcement detection — did not foreclose conviction since goal of drug conspiracy can be to

 avoid detection). See also United States v. Cannady, 924 F.3d 94, 103 (4th Cir. 2019) (holding that

 helping conspiracy avoid detection, among other acts, constituted sufficient evidence to support

 conviction); United States v. Caver, 470 F.3d 220, 235 (6th Cir. 2006) (holding that evidence was


                                                  30
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 31 of 60 PageID #: 19845




 sufficient to uphold drug conspiracy charges where one of defendant’s acts was helping conspiracy

 avoid detection).

      This same standard also applies to corrupt law enforcement officers; courts have upheld

 convictions of corrupt law enforcement officials who assist the conspiracy by helping it evade

 detection. United States v. Rosado-Perez, 605 F.3d 48, 53-54 (1st Cir. 2010) (affirming drug

 conspiracy conviction of police officer who provided help to the conspiracy by disclosing

 confidential police information to help conspiracy avoid detection); United States v. Davenport,

 No. 93-1216, slip op. at 14 (5th Cir. 1994) (upholding drug conspiracy conviction of law

 enforcement officers who warned conspiracy of impending law enforcement raid and otherwise

 assisted conspiracy); United States v. Ruiz, 905 F.2d 499, 506 (1st Cir. 1990) (affirming conviction

 for drug conspiracy of police officer who warned traffickers of law enforcement agent’s identities,

 among other acts). See also United States v. Sedoma, No. 99-10332-MLW, 2015 WL 1132943, at

 *1 (D. Mass. Mar. 11, 2015) (affirming conspiracy conviction of police officer who repeatedly

 obtained confidential police information and relayed it to coconspirators to help the drug

 conspiracy evade detection), reversed on other grounds, 332 F.3d 20 (1st Cir. 2003); Moseley v.

 United States, No. 93-4029, slip op. at 1 (6th Cir. 1994) (denying defendant’s claim that plea

 lacked factual basis where defendant admitted to relaying confidential police information to other

 members of the charged conspiracy).

      Courts have also been clear that acting as a lookout is sufficient to convict on conspiracy

 charges. See United States v. Pitre, 960 F.3d 1112, 1121-22 (2d Cir. 1992) (affirming conviction

 of defendant where evidence revealed that defendant was acting as a lookout); United States v.


                                                 31
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 32 of 60 PageID #: 19846




 Dean, 59 F.3d 1479, 1487 (5th Cir. 1995) (affirming conviction of defendant where evidence

 supported contention that defendant was acting as a lookout); United States v. Rodriguez, 702 F.2d

 38, 43 (2d Cir. 1983) (affirming conviction of defendant where evidence supported contention that

 defendant was acting as a lookout).

       By analogy, Defendants may be akin to extremely sophisticated lookouts, or other persons,

 including corrupt law enforcement officers, who have provided information, including the identity

 of informants, to the conspirators with the goal of assisting the conspirators in avoiding detection.

       Defendants’ advance the argument that the relationship between Terry and Grady and Dillon

 is a mere “buyer-seller” relationship. DCD2230 at 7. As a preliminary matter, the Eighth Circuit

 has not applied the buyer-seller exception in contexts other than sales of narcotics. Considering

 the long term sophisticated relationship between Terry, Grady and Dillon, Defendants’ “buyer-

 seller” argument is without merit. The Eighth Circuit has narrowly construed the buyer-seller

 exception in conspiracy cases. The Eighth Circuit has expressly stated that the buyer-seller

 exception can only ever apply in a situation involving “a single transient sales agreement and small

 amounts of drugs consistent with personal use.” United States v. Boykin, 794 F.3d 939, 948-49

 (8th Cir. 2015). In United States v. Davis, the Eighth Circuit explicitly rejected adopting the

 holdings of some of its sister courts that a buyer-seller exception can be found when multiple

 transactions are involved. 867 F.3d 1021 (8th Cir. 2017). When a buyer maintains a close

 relationship with a seller over a significant period of time, the court should not grant a buyer-seller

 instruction to the jury. United States v. Conway, 754 F.3d 580, 592 (8th Cir. 2014). Terry’s

 relationship with Grady and Dillon took place over an extended period of time, and focused upon


                                                   32
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 33 of 60 PageID #: 19847




 Terry avoiding detection in his large scale drug trafficking activities. There is no evidence to

 support the application of the buyer-seller exception in this case.

      B. The Evidence Supports Money Laundering Convictions.

      Defendants’ argument that there was insufficient evidence to support the money laundering

 convictions is without merit. DCD3320 at 11-13. Unlike many of the cases cited by Defendants,

 here there was evidence that the purpose of the cash transfers, including $50,000 immediately

 following Terry’s indictment, was to conceal the source and ownership of the currency from law

 enforcement.

      In the wake of Jordan’s arrest, Terry after discussions with Grady and Dillon, Terry provided

 $10,000 in currency to Dillon to hire Beau Brindley (Brindley), an attorney from Chicago, IL. Tr.

 8 at 42, 61-64.

      On January 13, 2016, Terry found out he had been indicted and met with Grady and Dillon.

 Before Terry left the meeting at Applebee’s on January 13, 2016, he told Grady and Dillon that he

 would cause another payment of $15,000 to $30,000 to be made to them to pay Beau Brindley, the

 attorney from Chicago. Tr. 8 at 87-92. Later that same day, Terry decided to pay $50,000 in

 United States currency to Grady to be delivered to Brindley. Terry delivered $50,000 that was

 drug proceeds to Grady, with the intention of delivering the money for the attorney fees before law

 enforcement could seized the money. As an experienced drug dealer, Terry knew that he was

 indicted, had a warrant for his arrest, and that law enforcement officers would seize his United

 States currency. The currency was not marked or identified with Terry, and Terry believed that




                                                  33
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 34 of 60 PageID #: 19848




 if law enforcement officers encountered Grady with the currency, that Grady would not divulge

 the source of the currency. Tr. 8 at 92-98; 9B at 9-13.

       During the evening of January 13, 2016, Dillon and Grady were in communication in the

 same time periods in which Grady was contacting Brindley. Tr. 9B at 135-39; Exhibit 81A, page

 23. Thereafter, Williams paid $10,000 in additional currency as directed by Davis at Terry’s

 request. The payment was made to Grady in Dillon’s presence.

       18 U.S.C. § 1956(a)(1)((B)(i) prohibits engaging in a financial transaction with the proceeds

 of unlawful activity with the purpose, in whole or in part, of concealing or disguising the nature,

 source, ownership, control, or location of the funds. To prove purpose and intent, the government

 may rely on circumstantial evidence. U.S. v. Bowman, 235 F.3d 1113, 1116 (8th Cir. 2000). One

 such bit of circumstantial evidence is if the money transfer involved only cash. Id. A jury may

 believe that the fact that a transfer was done in cash only indicates an intent to conceal; however,

 the use of cash is not in and of itself sufficient evidence, especially when the transfer is done in

 the owner’s name. See Rockelman, 49 F.3d 418, 422 (8th Cir. 1995). The timing of the money

 transfer may also serve as circumstantial evidence of purpose to conceal. See Bowman, 235 F.3d

 at 1116. Bowman had a pattern of committing a robbery, and then shifting his money around in

 various safe deposit boxes. The court held that the timing between the robberies and the money

 transfers could support an inference of an intent to conceal. Id., at 1115-16. Additionally, when

 the defendant gives some of the illicit funds to a trusted friend to hold, the jury may infer a purpose

 to conceal those funds. Id.




                                                   34
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 35 of 60 PageID #: 19849




      In United States v. Dvorak, the court explained that “Here, there was ample circumstantial

 evidence from which a jury could conclude that Dvorak withdrew his money with the intent of

 concealing the location of the funds: he withdrew the entire amount of the Medicaid checks he

 deposited; the withdrawals were made within one week of the deposits, usually emptying his

 account completely; and the cash withdrawals were large, ranging from $8,274.36 to $19,865.72.

 In addition, the withdrawals were in cash, which, although not dispositive, does lend greater

 support to the jury's finding that the withdrawals were made with the intent to conceal the location

 of the funds for the simple reason that cash cannot be traced. Dvorak, 617 F.3d 1017, 1023-24

 (8th Cir. 2010) (citations omitted). Dvorak explained that, “… the question in this case is whether

 the circumstances surrounding the withdrawals can support the jury verdict that the withdrawal

 was designed to conceal the location of the funds. The question is one of intent, and ‘[i]ntent

 frequently cannot be proven except by circumstantial evidence.’” Id., at 1023, quoting United

 States v. Phythian, 529 F.3d 807, 812 (8th Cir. 2008).

      Here, the circumstances support the jury’s verdict as to the conspiracy to commit money

 laundering.   The evidence establishes that the parties had the intent to conceal from law

 enforcement the source and ownership of cash received from Terry, including the cash Terry

 delivered to Grady on or about January 13, 2016, in order to avoid the seizure of the funds. The

 circumstances supporting the intent to conceal are the timing: coinciding with the indictment; the

 nature of the property transferred: United States currency, which is untraceable; and the large

 amounts involved in the transactions, including $50,000. It is also reasonable to infer that not

 only Terry, but Grady and Dillon, are well aware that law enforcement would seize United States


                                                 35
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 36 of 60 PageID #: 19850




 currency in the possession of Terry, a drug dealer that they knew was under indictment. Terry’s

 testimony along with the attendant circumstances provided a factual basis for the verdict, and the

 intent to conceal was argued to the jury. Tr. 12, at 34-35. Moreover, it was reasonable for Terry

 to believe that Grady would not divulge him as the source of the funds if contacted by law

 enforcement. The entire nature of their relationship was premised upon avoiding law enforcement

 detection. The jury was properly instructed on the law. DCD3234 instructions 37-42 at 57-67.

      C. The Evidence Supports the Convictions for Attempted Obstruction of Justice.

      Defendants’ argument that there was insufficient evidence to support the convictions for

 attempted obstruction of justice is without merit. DCD3320 at 13-16. With explicit knowledge

 of the indictment against Terry, Dillon and Grady stated words to the effect that it would be to

 Terry’s advantage if he went somewhere far away, and was gone for 18 months to 2 years. Tr. 8

 at 71-77. Grady explained that Terry should “stay away for 18 months to 2 years and kind of let

 the courts do their thing.” Tr. 8 at 77. Grady and Dillon made similar statements to Williams,

 including that Terry would be better to stand trial alone. Tr. 4B at 110-12. Grady explained to

 Terry that Terry’s absence for 18 months to 2 years would allow the courts to do their thing, let

 people plead out, and reduce the number of potential cooperating witnesses against Terry. Grady

 and Dillon were in possession of the indictment and discussed, among other things, that Terry was

 charged in the cocaine distribution conspiracy involving five kilograms or more. Tr. 8 at 74, 78-

 87; Exhibit 1B. The jury was properly instructed on the elements of the offense. DCD3234

 instructions 33-36, at 42-26.




                                                36
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 37 of 60 PageID #: 19851




      As a preliminary matter the Court should reject Defendants’ attempts to reargue witness

 credibility in relation to their Rule 29 motion. “A district court must consider a motion for

 judgment of acquittal with very limited latitude and must neither assess witnesses' credibility nor

 weigh evidence.” Stacks, 821 F.3d at 1043, quoting United States v. Johnson, 474 F.3d 1044,

 1048 (8th Cir. 2007).

      The nexus between Defendants’ conduct and the official proceeding, this case, is self-

 evident.   Defendants corruptly attempted to influence, obstruct and impede this significant

 proceeding, the product of a multi-year investigation of cartel affiliated violent organized crime,

 in order to gain an advantage for Terry. Defendants, who hold themselves out as experts in the

 area of drug trafficking law, advised Terry that he would be in a better position if he fled and

 delayed his prosecution, thereby reducing the number of potential witnesses against him. The

 evidence establishes that Defendants were uniquely aware of the nature of the pending proceeding.

 Dillon routinely queried this case and downloaded case documents.           Grady possessed the

 indictments in his residence. There was overwhelming direct evidence upon which a reasonable

 jury could and did find Defendants guilty.        Terry’s disappearance and flight caused law

 enforcement to expend substantial resources to locate him and delayed his arrest, prosecution, and

 sentencing. Tr. 6A at 44, 71.

      Defendants’ correctly acknowledge that United States v. Petruk, 781 F.3d 438, 447 (8th Cir.

 2015) directly forecloses their arguments regarding the applicability of 18 U.S.C. § 1512(c)(2) to

 the present set of facts. Defendants also disregard that 18 U.S.C. § 1503 primarily pertains to

 injuring or influencing a court officer or juror. DCD3320 at 16.


                                                 37
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 38 of 60 PageID #: 19852




 III. The Interest of Justice Does Not Require Granting A New Trial.

       Defendants raise a plethora of claims for which they claim they are entitled to a new trial

 pursuant to Fed.R.Crim.P. 33. DCD3320 at 16-36. Each of these claims is without merit.

 Under Rule 33, the district court “may vacate any judgment and grant a new trial if the interest of

 justice so requires.” Fed.R.Crim.P. 33(a); United States v. Stacks, 821 F.3d 1038, 1044 (8th Cir.

 2016). “While the district court’s discretion is quite broad—it can weigh the evidence, disbelieve

 witnesses, and grant a new trial even where there is substantial evidence to sustain the verdict …,

 there are limits to it.” Id., quoting United States v. Campos, 306 F.3d 577, 579 (8th Cir. 2002).

 “An abuse of discretion occurs when a relevant factor that should have been given significant

 weight is not considered, when an irrelevant or improper factor is considered and given significant

 weight, or when all proper and no improper factors are considered, but the court in weighing the

 factors commits a clear error of judgment.” Id., quoting United States v. Butler, 296 F.3d 721,

 723 (8th Cir. 2002).

       Motions for new trials based on the weight of the evidence are generally disfavored. Campos,

 306 F.3d at 579. “That being said, the district court has broader discretion to grant a new trial under

 Rule 33 than to grant a motion for acquittal under Rule 29, but it nonetheless must exercise the

 Rule 33 authority sparingly and with caution.” Id. “Unless the district court ultimately determines

 that a miscarriage of justice will occur, the jury's verdict must be allowed to stand.” Id. The remedy

 “is reserved for exceptional cases in which the evidence preponderates heavily against the verdict.”

 United States v. Knight, 800 F.3d 491, 504 (8th Cir. 2015). United States v. Stacks, 821 F.3d 1038,

 1044–45 (8th Cir. 2016).


                                                   38
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 39 of 60 PageID #: 19853




      As a preliminary matter, Defendants contend generally that they should be granted a new

 trial because the jury’s verdict was contrary to the weight of the evidence. DCD3320 at 17-18.

 There is no basis to grant a new trial on this ground. The evidence was overwhelming, consisting

 of credible witness testimony that was firmly corroborated the evidence detailed above, including

 phone records, text messages, downloaded or seized documents and other incriminating

 circumstances, including Dillon’s presence at Williams’ court proceeding in February 2016.

      Where Defendants within the parameters of their Rule 33 claims have invited this Court to

 weigh the evidence and witness credibility, it may confidently and unequivocally do so based upon

 the record set forth above. For the reasons stated above, there is a clear basis to conclude that

 Terry, Williams, and Davis are credible, and that they were overwhelmingly corroborated by

 physical and circumstantial evidence.      Terry and Williams were subject to extensive cross-

 examination, and admitted among other things their extensive criminal activities and that they

 sought reductions of the substantial sentences to which they were subject. Terry admitted he

 assisted Jordan with multiple murders. Counsel skillfully impeached Williams by eliciting from

 Terry that Williams enlisted Jordan to murder a man in a wheelchair. Tr. 8 at 124. The jury and

 the Court heard all of the evidence and cross-examination, none of which diminished the credibility

 of the witnesses and evidence that provided a factual basis as to each necessary element to find

 Defendants guilty.

      A. The Court Properly Admitted Evidence of the Events of September 7, 2016.

      Defendants’ arguments that the Court erred by admitting evidence of the events of September

 7, 2016, as intrinsic and pursuant to Rule 404(b) are without merit for the reasons set for the in the


                                                  39
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 40 of 60 PageID #: 19854




 Court’s previous order in this case. DCD3320 at 18-22, 2975, 3026, 3063. Moreover, in the

 context of the trial, the probative value of the intrinsic evidence contained in Dillon’s cellphones,

 56-B and 56-C, was exceedingly high. His possession of 56-C established that he was the user of

 the device and had extensive contact with Grady. The device also contained highly relevant

 downloads, text messages and browser web searches. While the jury heard significant evidence

 of these events, Defendants overstate the extent of the evidence in the context of the entire trial.

 DCD3320 at 20-21. The Court properly instructed the jury with a limiting instruction. Tr. 6A at

 90-91; DCD3234, instruction 21.

      B. The Court Properly Admitted Evidence of Grady’s Conspiracy Conviction.

      Defendants’ argument that the Court erred by admitting evidence of Grady’s 1999 conviction

 for conspiracy to distribute heroin pursuant to Rule 404(b) is without merit for the reasons set f or

 the in the Court’s previous order in this case. DCD3320 at 22-23, 3031, 3081, 3100. The

 probative value of the evidence was very high in the context of the trial. The evidence was

 received by stipulation and the Court properly instructed the jury with a limiting instruction. Tr.

 7B at 67-70; DCD3234, instruction 22; Exhibit 103.

      C. There Was No Brady, Giglio, or Jencks Violation.

      Defendants’ arguments that there were Brady, Giglio, and Jencks violations are without

 merit. DCD33202 at 23-32. The United States produced extensive discovery materials in this

 case, including extensive early production of Jencks material and other information that

 Defendants availed themselves of in cross examining the witnesses, including Terry and Williams.

 Contrary to Defendants’ assertions, the substance of the witnesses’ statements were disclosed to


                                                  40
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 41 of 60 PageID #: 19855




 counsel, years before trial. Thereafter, additional information that was arguably impeaching was

 also disclosed.

      Concurrent with the filing of this motion response, the United States will move to file under

 seal exhibits including the following with the Clerk of the Court:

  Attachment 1 Discovery Index                                        OD-MG MFNT 001-445
  Attachment 2 Derrick Terry Related Documents                        OD-MG MFNT 446-664
               including trial exhibits 92A-H
  Attachment 3 Stanford Williams Related Documents                    OD-MG MFNT 665-825
  Attachment 4 Application, Warrant and Order 4:16MJ 7022             OD-MG MFNT 826-873
               (925)444-5366
  Attachment 5 DEA 6 Re Jordan Calls with (925)444-5366               OD-MG MFNT 874
               July 2021 (Jordan, Miller, Terry)

      As the Discovery Index (Attachment 1) demonstrates, the production of discovery in this

 case was extensive and complex. As a general matter, because this is part of a multi-defendant

 conspiracy case with thirty-four defendants, there were overall productions of discovery to all

 defendants in United States v. Velazaquez, et., al. These general discovery materials were bates

 marked with “JAV” as the bates prefix, and consisted of seven productions to all defendants who

 had not pled guilty, including Defendants Grady and Dillon. These productions consisted of

 roughly 27,000 pages in addition to extensive amounts of electronic evidence that included a large

 number of cellular phone search results and Title III intercepts.

      In addition to discovery produced to Defendants Grady and Dillon under the general

 productions that were part of the overall Velazquez conspiracy case, there were also specific but

 voluminous productions to Defendants Grady and Dillon that were particular to their case and the




                                                 41
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 42 of 60 PageID #: 19856




 testifying witnesses. As a general matter, these productions consisted of roughly 7,500 pages with

 additional electronic evidence.

      In an abundance of caution, the United States also produced voluminous discovery related

 to the events of September 7, 2016. This production was related to discovery materials utilized

 in United States v. Burris and Dillon; 4:17CR 95 RWS.          The materials were produced to

 Defendant Dillon in relation to cause number 4:17CR 95 RWS, and reproduced to counsel for

 Defendant Grady in this case. See Attachment 1 OG-MD MFNT 0321-0394. Included in these

 materials was data derived from the forensic searches of Dillon’s phones seized on September 7,

 2016. Exhibits 56B-1 and 56C-1 and related exhibits and data, including 56C1-31, and 81H-1,

      Not including sentencing materials, there were roughly thirty-eight separate discovery

 productions.   Included in one of those productions to counsel for Grady were twenty-four

 productions from United States v. Burris and Dillon; 4:17CR 95 RWS.

      Interview notes of Williams, Terry, and Davis, along with transcribed grand jury

 testimony of Williams and Terry, were made available to counsel for in house inspection on

 February 6, 2018. Attachment 1, OD-MG MFNT 130. On or about March 16, 2018, the Grand

 Jury transcripts and other extensive interview notes, including interview reports, and other

 materials were produced to counsel pursuant to the protective order. OD-MG MFNT 243-246.

 Discovery productions also included Agent Gaddy’s hand written notes taken at the time of

 Williams’ initial post-arrest interview, a DEA 6 documenting Terry’s post-arrest statements, and

 a DEA-6 documenting the search of Terry’s Dallas apartment.      On or about March 29, 2018, the

 DEA interview report of Terry from March 9, 2018, was produced. Attachment 1, OD-MG


                                                42
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 43 of 60 PageID #: 19857




 MFNT 249, referencing discovery production four specific to MG/OD bates number 460;

 Attachment 2 OD-MG MFNT 662. On or about March 20, 2021, a DEA 6 report related to an

 interview of Terry on March 15, 2021 was disclosed to counsel with other documents related to

 Terry. Attachment 1 OD-MG MFNT 442-443 (JAV 37058-59); Attachment 2 OD-MG MFNT

 663-64.

      One outline of Terry’s statements, which documented the substance of his statements over

 the course of several meetings, consisted of more than 31 single spaced pages, and his grand jury

 testimony was 59 pages. Attachment 2, OD-MG MFNT 568-659; Trial Exhibits 92F and G

 respectively. Reports documenting Terry’s statements alluded to above (OD-MG MFNT 662-

 664), and other reports detailing Terry’s post arrest statements on July 27, 2016 were also disclosed

 to counsel.     One outline of Williams’ statements, which documented the substance of his

 statements over the course of several meetings, was 25 pages single spaced, and his grand jury

 testimony was 45 pages. Attachment 3, OD-MG MFNT 755-825, Trial Exhibits 91E and F,

 respectively.

      These and other materials provided the basis for very long and probing cross-examination of

 Terry, Williams, and other witnesses.      Counsel cross-examined Williams for several hours,

 constituting 162 pages of trial transcript. Tr. 5A at 48-116; 5B at 4-88; 110-120 (recross).

 Counsel cross-examined Terry for several hours, constituting 233 pages of trial transcript. Tr. 8

 at 115-149; 9A at 4-92; 9B at 19-31 (recross).

      The United States does not dispute that it met with Terry and Williams multiple times prior

 to trial to prepare their testimony. However, there is no basis in the record to conclude that


                                                  43
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 44 of 60 PageID #: 19858




 Williams or Terry were asked to adopt the oral, unrecorded statements they made during the

 pretrial interviews to the extent that those oral statements would constitute Jencks material.

      As to Defendants’ specific assertions, the United States has been unable to find support in

 the record for the assertion that “at least one government agent, Agent Llewellyn, took notes during

 those meetings.” DCD3320 at 23; see Tr. 5-A at 48-49; 5B at 119. When asked if anyone was

 taking notes, Williams stated yes. However, Williams was not asked who was taking notes, and

 did not specify who was taking notes. Tr. 5A at 49. Williams testified that Mr. Llewellyn was

 present, but did not state that he was taking notes. The record is even less clear as to Terry, infra.

      The United States previously disclosed the substance of Williams’ extensive statements, and

 thereafter disclosed other potentially impeaching information to Defendants.            There is no

 evidence that Williams’ statements in pretrial meetings were recorded, transcribed, or otherwise

 adopted by Williams making them subject to production under the Jencks Act. Similarly, the

 United States has been unable to find support in the record that Terry adopted his unrecorded,

 pretrial interviews, other than those previously disclosed to the defense in his extensive witness

 outline and grand jury testimony..3 Tr. 8 at 115-18; 226-26. There is no factual basis to support




 3 The United States has searched the trial transcript and has been unable to find support in the
 record for the proposition that agents were taking notes during trial preparation meetings with
 Terry, particularly of a nature that would constitute Jencks material. Moreover, there is no
 evidence that this was similar to the facts of Goldberg v United States, 425 U.S. 93, 100 (1976)
 where with witness was asked to adopt statements. DCD3320 at 27. The oral, unadopted
 statements of Terry and Williams do not constitute “statements” within the meaning of the Jencks
 Act. While Terry and Williams adopted their prior extensive witness statements and grand jury
 testimony that were disclosed to counsel, they did not adopt their oral unrecorded statements in


                                                  44
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 45 of 60 PageID #: 19859




 Defendants’ assertions that the government “apparently had only disclosed the notes or the

 contents of roughly half of the meetings it had with the two most critical witnesses.” DCD3320

 at 25.   The United States made early production of the extensive statements of Terry and

 Williams, which formed the nucleus of their testimony.

      The United States fully acknowledges its discovery obligations. Under the Due Process

 Clause of the Fifth Amendment to the United States Constitution, the government must disclose

 to the accused favorable evidence that is material to guilt, punishment, or the credibility of a

 witness. United States v. Chappell, 990 F.3d 673, 678-679 (8th Cir. 2021), citing United States

 v. Dones-Vargas, 936 F.3d 720, 722 (8th Cir. 2019) (citing Brady, 373 U.S. at 87 (guilt and

 punishment evidence)), and Giglio, 405 U.S. at 154 (witness credibility)). “To establish a due

 process violation, a defendant must show that the evidence in question is favorable to him, that the

 government suppressed the evidence, and that the evidence was material.” Id., at citing Dones-

 Vargas, 936 F.3d at 722.

      Generally, “[e]vidence is material when there is a ‘reasonable probability that, had the

 evidence been disclosed to the defense, the result of the proceeding would have been different.’”

 Id., citing Donnes-Vargas, quoting Kyles v. Whitley, 514 U.S. 419, 433-34 (1995).                 A

 “‘reasonable probability’ of a different result” exists when “the nondisclosure ‘undermines



 the meetings immediately preceding trial. See infra United States v. Gonzales, 90 F.3d 1363,
 1369 (8th Cir. 1996) (Holding that because oral, untranscribed, nonadopted assertions are not
 “statements,” within the meaning of the Jencks Act, the non-disclosure of the [witness]
 declaration did not violate the Jencks Act).


                                                 45
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 46 of 60 PageID #: 19860




 confidence in the outcome of the trial.’” Id., citing United States v. Bagley, 473 U.S. 667, 678

 (1985). To decide if impeachment evidence is “material,” we examine the record as a whole

 because “[t]he relative strengths of the prosecution’s case and the impeachment value of the

 undisclosed evidence bear on whether disclosure in time for use at trial would have made a

 difference.” Id.

      The Jencks Act, 18 U.S.C. 3500, provides in relevant part as follows:
        (a) In any criminal prosecution brought by the United States, no statement or report
        in the possession of the United States… shall be the subject of subpoena, discovery,
        or inspection until said witness has testified on direct examination in the trial of the
        case.
        (b) After a witness called by the United States has testified on direct examination,
        the court shall, on motion of the defendant, order the United States to produce any
        statement…which relates to the subject matter as to which the witness has testified.
        (e) The term “statement”, as used in subsections (b), (c), and (d) of this section in
        relation to any witness called by the United States, means--
                (1) a written statement made by said witness and signed or otherwise
        adopted or approved by him;
                (2) a stenographic, mechanical, electrical, or other recording, or a
        transcription thereof, which is a substantially verbatim recital of an oral statement
        made by said witness and recorded contemporaneously with the making of such
        oral statement; or
                (3) a statement, however taken or recorded, or a transcription thereof, if any,
        made by said witness to a grand jury.
        “A witness’s statements include all statements written or signed, or otherwise adopted or

 approved by the witness; verbatim transcriptions of the witness’s oral statements; and the witness’s

 grand jury testimony.” United States v. Gonzales, 90 F.3d 1363, 1369 (8th Cir. 1996) (Holding

 that because oral, untranscribed, nonadopted assertions are not “statements,” within the meaning




                                                  46
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 47 of 60 PageID #: 19861




 of the Jencks Act, the non-disclosure of the [witness] declaration did not violate the Jencks Act);

 United States v. Lewis, 04-403 (JNE/SRN) 2006 WL 8439442 at *4 (D. Minn. March 24, 2006).

        A district court may vacate a conviction based on newly discovered evidence.

 Fed.R.Crim.P. 33(b)(1); United States v. Chappell, 673 F.3d 673, 677 (8th Cir. 2021). To receive

 a new trial, the moving party must show that: (1) the evidence was actually newly discovered

 since trial; (2) the moving party acted diligently; (3) the newly discovered evidence is neither

 merely cumulative or impeaching; (4) the newly discovered evidence is material to the issues

 involved; and (5) it is probable that the newly discovered evidence would produce an acquittal.

 Chappel, 673 F.3d at 677, citing United States v. Shumaker, 866 F.3d 956, 961 (8th Cir. 2017).

        1. The shooting of the informant.

      Defendants’ claims that the United States failed to disclose information about Terry’s

 uncharged unadjudicated 2008 attempted murder of an informant in an entirely separate conspiracy

 is entirely baseless. DCD3320 at 26. The information, arguably irrelevant and immaterial, was

 disclosed and defense counsel cross-examined Terry, who admitted shooting an informant.

      On March 23, 2021, the United States sent counsel a letter that included among other things

 the following disclosure:

        As I discussed with you yesterday, Derrick Terry has admitted shooting a St. Louis
        man who was a law enforcement informant. The shooting occurred on October
        11, 2008. Terry shot the informant multiple times and believed he killed him
        because Terry thought the man was giving information to law enforcement about
        large scale cocaine dealings. The man survived but sustained significant injuries.
        DCD3176 (Sealed)




                                                 47
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 48 of 60 PageID #: 19862




      Terry’s attempted murder of an informant, approximately six years before he met Grady and

 Dillon, is irrelevant. However, for purposes of judicial economy and as a matter of trial strategy,

 the United States did not object to the introduction of this evidence before the jury. Counsel,

 without objection, cross-examined Terry on the information. Terry readily admitted to Dillon’s

 counsel that he shot the informant six years before he met Grady and Dillon, so the man would not

 inform on someone Terry knew. Tr. 8 at 184-85. Upon further cross-examination by Grady’s

 counsel, Terry admitted that he shot a witness in a federal criminal case and that he was not

 punished for the shooting. Tr. 9A at 85-86. On redirect, Terry explained that he tried to kill the

 informant, and believed that he did kill him. Tr. 9A at 93, 97-98.

      The evidence of Terry’s animus against informants did not impeach his direct testimony, but

 was entirely consistent with it, and tended to prove the Government’s theory of the case. This

 was not exculpatory material where Defendants provided information to Terry about informants

 while knowing and sharing his animus against informants. Tr. 9A at 98-100. Further, Terry did

 not mitigate his own criminal conduct. He admitted the scope of his illegal activities including

 murders, large scale drug dealing, money laundering, and that he was a “full-fledged criminal.”

 Tr. 9B at 18; 9A at 63.   Assuming arguendo that there was any exculpatory value to the evidence,

 it was disclosed and presented without objection to the jury. Moreover, additional details about

 Terry’s association with the Sills DTO, including threats upon witnesses, were set forth in the

 discovery materials provided to counsel, including in the search warrant materials (at JAV 013375)

 recovered from Terry’s Dallas residence, infra. Even where the prosecution delays the disclosure

 of evidence, but the evidence is nonetheless disclosed during trial, Brady is not violated.


                                                 48
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 49 of 60 PageID #: 19863




 Gonzales, 90 F.3d at 1368 (citations omitted). There is also a basis to conclude counsel had

 independent knowledge of the shooting when Grady’s counsel cross-examined Williams, not

 Terry, about his knowledge of the shooting, mentioning the informant by name. Tr. 5A at 57.

 The government need not disclose evidence available to the defense from other sources or evidence

 already possessed by the defendants. Id.

         2. Search warrant materials recovered at the time of Terry’s arrest.

         Discovery material, specifically a search warrant for 4801 Northland (16MJ 5045) issued on

 January 28, 2016, was discovered in Terry’s apartment during his fugitive arrest in Dallas in July

 2016.     This search warrant, along with other materials seized from Terry’s residence, was

 provided to counsel years before trial. See Attachment 1 MD-MG-MNFT 105 JAV 13297-13404,

 which contains the search warrant seized from Terry’s residence, bates marked JAV 13342-398.

 A DEA 6 report documenting that search warrant materials were recovered from the residence was

 also disclosed to Defendants well in advance of trial. The Government confirmed that Williams,

 perhaps without direct knowledge of how the documents were actually delivered to Terry’s

 apartment, knew and intended that the documents would be provided to Terry. The United States

 notified counsel of this fact. DCD3176 (Sealed, included the language that, “A copy of discovery

 materials provided to Williams in this case (JAV 13342-JAV 13398) were recovered from Terry’s

 apartment in Dallas on July 27, 2016.”).

         Williams, during his direct examination, unequivocally testified that he intended that the

 discovery material be provided to Terry to notify Terry that he was being looked at for a murder.

 Tr. 5A at 12-13. Defendants cross-examined Williams extensively on this point, and he readily


                                                 49
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 50 of 60 PageID #: 19864




 admitted that he intended that his discovery materials be made available to Terry so that Terry

 knew he was wanted for a murder, that he could continue “to hide more,” and that Williams did

 not volunteer this information to the United States. Tr. 5A at 96-99; 5B at 31-37, 82. Counsel

 subsequently cross-examined Terry on this point, and he also admitted he received and reviewed

 the search warrant affidavit and that it came from Williams. Tr. 8 at 248-49; 9A at 1-11; 34-35;

 88.   The United States does not concede that this constitutes exculpatory evidence as to

 Defendants. Nonetheless, even where the prosecution delays the disclosure of evidence, but the

 evidence is disclosed during trial, Brady is not violated. Gonzales, 90 F.3d at 1368.

       3. Terry’s alleged flight from law enforcement in 2011 or 12.

       Defendants assert that the United States failed to disclose impeachment evidence that Terry

 fled from law enforcement in 2011 or 2012. DCD3320 at 25-16. Defendants advance the

 argument that, “Mr. Dillon has discovered that around 2011 or 2012, Terry was involved in a high-

 speed chase from police with an individual named Michael French while trafficking drugs and

 Terry eventually hide from police in French’s mother’s residence. French was charged in both

 St. Louis City Circuit Court and the Eastern District of Missouri regarding the incident, but Terry

 was never captured or charged in that offense.” DCD3320 at 26-26.

       Defendants’ proffered evidence fails all five requirements to mandate a new trial pursuant to

 Rule 33 as set forth in above Chappel, 673 F.3d at 677. As a preliminary matter, there is no

 factual basis to suggest the United States was aware of this evidence. While not conceding the

 factual veracity of the allegation, the evidence is offered for the purpose of impeachment of Terry’s

 testimony. The questions asked of Terry were vague and the purported evidence would not even


                                                  50
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 51 of 60 PageID #: 19865




 impeach Terry where Counsel asked, “Have you seen or heard about other drug traffickers running

 away from law enforcement?” Tr. 8 at 183. Counsel did not ask Terry directly, at this point in

 the proceeding, about an incident in which he personally fled from law enforcement. Terry

 answered that he may have seen people run on “TV” and conceded to counsel that people did these

 things to stay out of jail. Tr. 8 at 183.

       The United States disclosed Terry’s known criminal history to counsel. In addition to

 disclosing Terry’s criminal history that was documented in search warrants and other judicial

 process, the United States sought and obtained permission from the District Court to disclose the

 Presentence Investigation Report (PSR) DCD2710 to counsel.              ¶¶ 145-164 of the PSR

 documented Terry’s criminal history, including ¶ 162 documenting an offense of failure to obey

 an officer that alluded to Terry driving away from police during a drug transaction. While the

 relevance of this incident was marginal at best, Counsel questioned Terry about this incident. Tr.

 9A at 49-51. This incident was also detailed in court documents related to Terry’s supervised

 releasee violations in cause number 4:99CR 291 CEJ that were seized from Grady’s residence and

 introduced in trial. Exhibit 71A.

       Federal Rule of Evidence 608(b) provides that except for a criminal conviction under Rule

 609, extrinsic evidence is not admissible to prove specific instances of the witness’s conduct in

 order to attack or support the witness’s character for truthfulness. The rule further provides that

 specific instances of witness untruthfulness may be inquired into on cross-examination in the

 discretion of the court. But such cross examination is subject to exclusion if its probative value

 is “substantially outweighed by the danger of unfair prejudice, confusion of the issues, or


                                                 51
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 52 of 60 PageID #: 19866




 misleading the jury, or by considerations of undue delay, waste of time, or needless presentation

 of cumulative evidence.” United States v. Beck, 557 F.3d 619, 620, 621 (8th Cir. 2009), citing

 United States v. Beal, 430 F.3d 950, 956 (8th Cir. 2005) (quoting Fed. R. Evid. 403). “Trial judges

 retain ‘wide latitude’ to impose ‘reasonable limits’ on cross-examination,” particularly where the

 subjects inquired into might confuse the jury or be “repetitive or only marginally relevant.” Beck,

 557 F.3d, at 621, quoting United States v. Drapeau, 414 U.S. F.3d 869, 875 (8th Cir. 2005), quoting

 Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

       The incident is irrelevant, and at best, is offered to impeach Terry. Moreover, under Rule

 608(b), extrinsic evidence of the event would be inadmissible, and cross-examination limited.

 Further, in view of the overall strength of the evidence, and the significant cross-examination of

 Terry, including his desire to obtain less than a life sentence, his extensive illegal conduct that

 included murders, his efforts to avoid detection for his crimes, and other significant impeaching

 evidence, it is not probable that evidence of Terry’s flight in another case, even if true, would

 produce an acquittal at trial.

       4. The recorded statements of Terry in a jail call with Jordan.

       Defendants assert that the United States provided voluminous discovery, which included a

 search warrant referencing a cell phone used by Terry, that Terry had recorded jail calls with

 Jordan, and that these calls should have been disclosed to counsel. Defendants further state that

 on cross-examination, Terry denied speaking with Jordan while Jordan was in custody.

 Defendants, contend that the non-disclosure of the recorded jail calls constitutes a Brady, Giglio,




                                                 52
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 53 of 60 PageID #: 19867




 and Jencks violation warranting a new trial. DCD3320 at 28-32. Defendants’ arguments are

 without merit.

      Counsel, during cross-examination, asked Terry if he spoke to Jordan while he was in

 custody. Terry said that he did not. Counsel then asked, “Not even through a third party?” To

 which Terry responded, “I just – I think maybe J Bird (Jerry Brown) or Tone Bone (Anthony

 Miller) went to see him. But I gave Tone Bone 3- or 4,000 for his kids for Christmas and told

 him to just hold – just hold strong …”    Terry then recounted further details about “J Bird,” and

 explained that he gave Miller money to give to Jordan’s girlfriend for Jordan’s kids for Christmas.

 Tr. 8 at 245-47.

      Defendants correctly assert that the United States disclosed the application for a precision

 location warrant to them in pretrial discovery. The warrant, order, and application including the

 affidavit (4:16 MJ 7022) were disclosed in discovery production Batch 5, on March 14, 2017 (JAV

 0016295-342). See Attachment 1, OD-MG MFNT-0112, 115.                   The warrant, order, and

 application including the affidavit are attached hereto. See Attachment 4, including at OD-MG

 MFNT 854-55. Investigators applied for and received state and federal orders for the precision

 location warrant believing that Terry used the phone ((925)444-5366). The corresponding state

 application was produced twice in discovery production Batch 6 as items 01 (JAV 00202471-477)

 and 20A (JAV 0020666-672).        See Attachment 1, OD-MG MFNT-0299.

      Investigation reveals that the phone was used by Anthony “Tone Bone” Miller.               See

 Attachment 5, DEA 6 report of July 2, 2021. At or near the time of the round up on January 13,

 2016, investigators tracked the phone in an attempt to arrest Terry, but discovered that Miller, not


                                                 53
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 54 of 60 PageID #: 19868




 Terry, was in possession of the phone. In this respect, the United States had no reason to suspect

 a cache of phone calls between Jordan and Terry where Miller was found in possession of the

 phone.

      On or about June 29, 2021, DEA Task Force Officer Lanham (TFO Lanham) and the

 undersigned contacted Terry. Terry listened to the jail calls and identified the voices of Miller

 and Jordan in the majority of calls Terry identified a single phone call that occurred on December

 4, 2015, in which Miller facilitated a conversation between Jordan and Terry, at Jordan’s request.

 See Attachment 4, at OD-MG MFNT 854-55. The United States will provide this phone call to

 the Court for in camera inspection, but contends that it does not impeach Terry, nor is it otherwise

 material.

      The single phone conversation between Jordan and Terry does not constitute Jencks material

 as to Terry because the recording was not related to the subject matter to which he testified on

 direct examination. United States v. Jewell, 614 F.3d 911, 925 (8th Cir. 2010) (Because Elliot’s

 testimony focused on selected aspects of his investigation, the government was only obligated to

 provide any “statement” made by Elliott which “relate[d] to the subject matter” to which he

 testified). The United States by no means concedes noncompliance with the Jencks Act, but

 where there is no indication of bad faith on the part of the government, we will not reverse unless

 there is a showing of prejudice to the defendant. United States v. New, 491 F.3d 369, 376 (8th

 Cir. 2007). There is no Jencks violation, nor is there bad faith on the part of the government, nor

 is there prejudice to Defendants. The circumstances indicate that the United States expended

 considerable resources in efforts to comply with its disclosure obligations in this case.


                                                  54
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 55 of 60 PageID #: 19869




           Nor is there a Brady or Giglio violation. “To establish a due process violation, a defendant

 must show that the evidence in question is favorable to him, that the government suppressed the

 evidence, and that the evidence was material.” Chappel, 990 F.3d at 679, citing Dones-Vargas,

 936 F.3d at 722. Defendants cannot meet any of these factors. For the reasons set forth below,

 the evidence is not favorable to Defendants.

          The government did not suppress the evidence. Its existence was disclosed in the warrant,

 application, and affidavit set forth above, which alluded to phone communications between Jordan

 and Terry. The discovery in this case was complex, and the United States, to comply with its

 obligations, rightly devoted more time and resources to producing discovery than preparing for

 trial.    Counsel’s questions alluded to above, including specific inquiry regarding Terry’s

 communications with Jordan while he was confined and potential communications through third

 persons, provide a reasonable basis to conclude counsel was aware of the communications, but

 made no specific request to the Government for production of the recordings, perhaps to preserve

 this issue. 4

          The single jail call between Terry and Jordan in not material. Based upon the strength of

 the evidence and the cumulative nature of the communication in the jail call (that Jordan and Terry

 discussed cooperators) there is no reasonable probability that the result of the proceeding would

 have been different. This is particularly true in view of the strength of the corroborating physical




 4 The jail recordings alluded to herein were produced to Counsel for Defendant Jordan. The
 extent of Defense Counsel’s knowledge of the call remains an open question.


                                                   55
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 56 of 60 PageID #: 19870




 and circumstantial evidence detailed above. Moreover, the jury was made fully aware that Terry,

 convicted of murder in this case, was attempting to obtain a reduced sentence from life. Terry

 was also impeached with numerous inconsistent statements. The record was already replete with

 Terry’s numerous admissions that he received information from other sources, including Jordan.

 Finally, no aspect of the jail call diminishes the physical and circumstantial evidence tying

 Defendants to Terry, Williams, and Davis and the charged offenses.

      Defendants, without citation to the record, mischaracterize the evidence by the assertion that,

 “The government repeatedly elicited testimony from Terry on direct examination that he received

 information about cooperators exclusively from Mr. Grady and Mr. Dillon.” DCD3320 at 30

 (emphasis added). Undoubtedly, there was ample evidence that Terry received information from

 Grady and Dillon, including the physical evidence and phone records detailed above. But it

 mischaracterizes Terry’s testimony, the evidence, and the Government’s theory of the case to

 suggest that Terry’s testimony was that he received information “exclusively” from Grady and

 Dillon.

      For example, on direct examination Terry testified that he received information from Jordan,

 particularly in relation to Washington. Terry was close to Jordan, having dealt large-scale drugs

 and committed murders with him. Tr. 7B at 128-30. Terry recounted in detail his conversations

 with Jordan in which Jordan related details about Washington’s arrest and potential legal liability.

 Jordan told Terry that he paid for attorney Scott Rosenblum (Rosenblum) to represent Washington.

 Terry also stated that he and Jordan went to see Rosenblum after they could not find Washington.

 Tr. 8 at 23-26; 154-55; 220-21. It was reasonable that Terry and Jordan, as coconspirators, would


                                                 56
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 57 of 60 PageID #: 19871




 have these types of conversations. Terry explained that he was concerned about what Jordan may

 have told Washington about the illegal acts that Terry and Jordan had committed together. This

 created the prospect that if Washington were to cooperate, he could implicate Jordan and Terry.

 Terry explained that if Washington told on Jordan, “then that puts me in the predicament to either

 try to kill Jordan or both of them …” Tr. 7B at 128-30; 8 at 23-39; 9A at 92. Moreover, Terry

 never claimed that he only knew about Don McGee or Dominic Irons through Grady and Dillon,

 nor did the prosecution imply this at trial. Tr. 9A at 102.

      The entire tenor of the evidence was that Terry derived information from others, including

 Jordan, Grady, and Dillon.      That Terry admitted receiving information from other sources,

 including Jordan and Williams, does not limit Grady and Dillon’s criminal liability. Nor is it

 inconsistent with the evidence that Terry would turn to Grady and Dillon, who held themselves

 out as experts in this area, to obtain additional information, or discern the meaning of the

 information and whether an individual was cooperating with law enforcement.

      Defendants further mischaracterize the evidence by advancing the argument that Terry’s

 testimony regarding Washington was the “only testimony relating to a cooperator that Terry

 remembered with any specificity.” DCD3320 at 30. While Washington was a central figure

 because of his association with Jordan and the manner in which the present conspiracy figured into

 Terry’s potential liability, Terry testified about other cooperators or potential cooperators that he

 discussed with Grady and Dillon, supra. Terry testified about others, including Jerome Lewis

 (Tr. 7B at 122-26; 8 at 20-21; 9A at 37-39); Anthony Templeton (Tr. 8 at 21-23); Dominic Irons

 and Don McGee (Tr. 8 at 48-58, 67; 9A at 102), see Facts, supra.


                                                  57
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 58 of 60 PageID #: 19872




       At best, the proffered evidence would consist of a phone call between Terry and Jordan.

 There is no impeaching value to the phone call where Terry testified to his close relationship with

 Jordan, their prolific, and often jointly undertaken criminal activity, and to the fact that he received

 information from Jordan. Defendants effort to miscast the evidence belies that there is little or no

 impeaching value to this evidence. Moreover, based upon known facts, the phone records would

 be that of Miller as the user of the device, not Terry, with the exception of the single phone call of

 December 4, 2015.

       To the extent Grady asserts that his trial strategy was to show that the information Terry

 received came Jordan and Williams, not Dillon and Grady (DCD3320 at 30-31), there was

 undisputed evidence that Terry had obtained information from Jordan and Williams. As set forth

 above, both Williams and Terry admitted that Williams provided an affidavit that ended up in

 Terry’s hands in Texas. Terry also admitted that he asked Deshawn Jones to look into Williams

 case. Tr. 8 at 134; 9A at 81.

       Terry freely admitted he discussed Washington’s situation with Jordan. The United States

 did not dispute this fact; aspects of this dynamic are set forth above. On cross-examination, Terry

 readily admitted that he received information from Jordan and others, including information about

 Washington. Tr. 8 at 220-21 (Jordan and Terry contacted Rosenblum in relation to Washington);

 Tr. 8 at 232-33; 9A at 12-22 (Jordan provided Terry details about murders and violence); Tr. 8 at

 234-37 (Jordan and Terry obtained information about Washington from Washington’s mother and

 father); Tr. 9A at 25-27 (Jordan provided information about Anthony McDonald); Tr. 9A at 28-

 31 (Jordan had a source of information in the police department who provided information to


                                                   58
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 59 of 60 PageID #: 19873




 Jordan, who in turn shared information with Terry); and Tr. 9A at 31-32 (Jordan had someone

 inside the jail who was providing Jordan with information about DD Head (Dominic Irons).

       For the reasons stated herein, Defendants’ claim regarding Terry’s jail communication with

 Jordan is without merit. As to the totality of Defendants’ Brady, Giglio, and Jencks claims, they

 are without merit. Moreover, based upon the strength of the evidence an d the totality of the

 existing record, none of Defendants’ claims, individually or collectively create a reasonable

 probability that they would change the outcome of the proceeding.

       D. The Court Did Not Err When it Denied Defendants’ Motion to Dismiss for
       Violation of the Speedy Trial Act.
       Defendants assert violations of the Speedy Trial Act, which the Court properly denied based

 upon the existing record. DCD 3320 at 32; 2453, 2464, 2586, 2616, 2618, 2620, and 2646.


       E. The Court Did Not Err When it Denied Defendants’ Motions to Dismiss for
       Prosecutorial Misconduct.
       Defendants assert that allegations of prosecutorial misconduct should have mandated

 dismissal of the indictment, which the Court properly denied based upon the existing record.

 DCD 3320 at 33-35; 1352, 1368, 1430, 1651, 1654, 1661, 1669, 1690, 2167, 2246, 2586, 2616,

 2620, and 2646. Moreover, Defendants’ allegations of prosecutorial misconduct pertained in

 large part to historic cell cite records, and related call detail information, which proved to be highly

 incriminating at trial. The defense also placed before the jury emails from which they argued

 their prosecution was improper. The jury rejected these arguments. The evidentiary basis for

 Defendants’ guilt has been previously set forth, supra.




                                                   59
Case: 4:15-cr-00404-HEA Doc. #: 3400 Filed: 07/20/21 Page: 60 of 60 PageID #: 19874




       F. There Were No Errors Pertaining to Jury Instructions, Nor Was There Cumulative
       Error.

       Defendants’ non-specific claims of error as to the jury instructions are refuted by the existing

 record and the Court’s instruction conference. DCD3320 at 35; 3222-24; 3233-35. Defendants’

 claims of cumulative error are without merit for the reasons stated herein.      DCD3320 at 35-36.

       WHEREFORE, the United States requests that Defendant’s Motion be denied for the reasons

 set forth herein.


                                                Respectfully submitted,

                                                SAYLER A. FLEMING
                                                United States Attorney

                                                s/ Michael A. Reilly
                                                MICHAEL A. REILLY #43908MO
                                                Assistant United States Attorney
                                                111 South 10th Street, 20th Floor
                                                St. Louis, MO 63102
                                                (314) 539-2200


                                  CERTIFICATE OF SERVICE



        I hereby certify that on July 20, 2021, the foregoing was filed electronically with the
 Clerk of the Court to be served upon Counsel of record.



                                                       s/Michael A. Reilly
                                                       Michael A. Reilly, 43908MO
                                                       Assistant United States Attorney



                                                  60
